 



Exhibit 10.1
28 December 2007
SALTON HOLDINGS LIMITED, SALTON EUROPE LIMITED AND OTHERS
AND
BURDALE FINANCIAL LIMITED
(as an Arranger, Agent and Security Trustee)
SECOND AMENDMENT AND RESTATEMENT AGREEMENT
McDERMOTT WILL & EMERY UK LLP
7 Bishopsgate
London
EC2N 3AR
Tel: 020 7577 6900
Fax: 020 7577 6950

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  INTERPRETATION     3  
 
           
2.
  EFFECTIVE DATE     3  
 
           
3.
  REPRESENTATIONS     4  
 
           
4.
  COSTS AND EXPENSES     4  
 
           
5.
  ASSIGNMENTS AND TRANSFERS     4  
 
           
6.
  ASSIGNMENTS AND TRANSFERS BY THE FINANCE PARTIES     4  
 
           
7.
  GUARANTORS     4  
 
           
8.
  COUNTERPARTS AND DELIVERY     4  
 
           
9.
  INCORPORATION BY REFERENCE     5  
 
           
10.
  GOVERNING LAW     5  
 
            SCHEDULE 1 THE OBLIGORS     6  
 
            SCHEDULE 2 CONDITIONS PRECEDENT FOR 2nd AMENDED AND RESTATED
FACILITY AGREEMENT     7  
 
            SCHEDULE 3 SECOND AMENDED AND RESTATED FACILITY AGREEMENT     8  
 
            EXECUTION PAGES     9  

2



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS DATED 28 DECEMBER 2007 AND MADE BETWEEN:

(1)   SALTON HOLDINGS LIMITED (the “Company”);   (2)   THE AFFILIATES of the
Company listed in Schedule 1 as Borrower and Guarantors (together with the
Company the “Obligors” and each an “Obligor”); and   (3)   BURDALE FINANCIAL
LIMITED (Registered in England and Wales No.2656007) as agent for the Finance
Parties (“Agent” and in its capacity as security trustee “Security Trustee”).

RECITALS

(A)   On 23 December 2005 the Company and the other Obligors entered into a
facility agreement with Burdale Financial Limited as Agent, Security Trustee and
an Original Lender and Wachovia Bank, National Association as an Original Lender
which was amended and restated on 10 October 2006 (as amended from time to time,
the “Facility Agreement”).   (B)   The purpose of this Agreement is to amend and
restate the Facility Agreement.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Unless otherwise defined in this Agreement, terms
defined in the Facility Agreement, as amended, have the same meaning in this
Agreement.   1.2   Subject to the amendments set out in this Agreement, all the
provisions of the Finance Documents shall remain in full force and effect in
accordance with their terms and all references in the Facility Agreement and the
other Finance Documents (each as amended pursuant to this Agreement) or any
derivative terms shall, unless the context otherwise requires, be taken as
references to the Facility Agreement as amended pursuant to this Agreement.   2.
  EFFECTIVE DATE

2.1   With effect from the date on which the Agent has received all of the
documents or other evidence specified in Schedule 2 (Condition Precedent
Documents for 2nd Amended and Restated Facility Agreement) of this Agreement in
form and substance reasonably satisfactory to it or has waived receipt of any
such document or evidence, the Facility Agreement shall be amended and restated
so that the Facility Agreement is as set out in Schedule 3 (Amended and Restated
Facility Agreement) to this Agreement. The Agent shall promptly notify the
Company of the date on which those conditions have been satisfied (the
“Effective Date”).   2.2   This Agreement is a Finance Document.

3



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS   3.1   For the purposes of this Agreement and the Facility
Agreement, on the Effective Date, but without prejudice to or derogation from
the representations made by the Obligors in respect of the Facility Agreement
prior to the Effective Date, the Obligors make the Repeating Representations by
reference to the facts and circumstances as at each Effective Date and as if
references therein to “Agreement” or “Finance Documents” and any derivative
terms were references to (a) the Facility Agreement as the same shall be amended
by this Agreement on the Effective Date and, separately, (b) this Agreement.  
3.2   The Obligors represent the Repeating Representations on the Effective
Date.   4.   COSTS AND EXPENSES       The Company shall, from time to time on
demand of the Agent reimburse Finance Parties the amount of all reasonable and
proper costs and expenses (including legal expenses) incurred by them in
connection with the negotiation, preparation and execution of this Agreement and
the completion of the transactions contemplated by this Agreement.   5.  
ASSIGNMENTS AND TRANSFERS       No Obligor may assign or transfer all or any of
its rights, benefits and obligations under this Agreement.   6.   ASSIGNMENTS
AND TRANSFERS BY THE FINANCE PARTIES       The Agent may, on behalf of each
Finance Party, at any time assign or transfer all or any of its rights, benefits
and/or obligations under this Agreement to any person to whom it transfers or
assigns its interests under the Facility Agreement.   7.   GUARANTORS       Each
Guarantor, by executing this Agreement, acknowledges and agrees to all of the
arrangements contemplated by this Agreement and confirms that the guarantee
contained within the Facility Agreement remains in full force and effect.   8.  
COUNTERPARTS AND DELIVERY       This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and which
together shall constitute one and the same agreement.

4



--------------------------------------------------------------------------------



 



9.   INCORPORATION BY REFERENCE       The provision of clause 1.3 (Third Party
Rights) and clause 35 (Enforcement) shall apply to this Agreement as if set out
in full herein and references to the Facility Agreement were references to this
Agreement.   10.   GOVERNING LAW       This Agreement shall be governed by and
construed in accordance with English law.

IN WITNESS WHEREOF the parties to this Agreement have caused this Agreement to
be duly executed on the date written at the beginning of this Agreement.

5



--------------------------------------------------------------------------------



 



EXECUTION PAGES

             
THE COMPANY
           
 
           
SIGNED for and on behalf of
    )      
SALTON HOLDINGS LIMITED
    )     /s/ Chris Berry
Address: Failsworth, Manchester M35 0HS
    )      
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
THE ORIGINAL BORROWERS
           
 
           
SIGNED for and on behalf of
    )      
SALTON HOLDINGS LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
SALTON EUROPE LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets

6



--------------------------------------------------------------------------------



 



             
 
           
THE ORIGINAL GUARANTORS
           
 
           
SIGNED for and on behalf of
    )      
SALTON HOLDINGS LIMITED
    )     /s/ Chris Berry
Address: Failsworth, Manchester M35 0HS
    )      
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
SALTON EUROPE LIMITED
    )     /s/ Chris Berry
Address: Failsworth, Manchester M35 0HS
    )      
Fax No: 0161 682 1708
    )     /s/ Andrew Streets
Attention: The Company Secretary
    )      
 
           
SIGNED for and on behalf of
    )      
PIFCO LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
HEADSTART LIMITED
    )     /s/ Chris Berry
Address: Failsworth, Manchester M35 0HS
    )      
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
OPTEC ELEMENTS LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
MOUNTAIN BREEZE LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
BEST PRODUCTS LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets

7



--------------------------------------------------------------------------------



 



             
 
           
SIGNED for and on behalf of
    )      
RUSSELL HOBBS TOWER LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
HI-TECH INDUSTRIES LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
D.H. HADEN LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
CARMEN LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
PIFCO DISTRIBUTION LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
HI-TECH BATTERIES LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets
 
           
SIGNED for and on behalf of
    )      
ESALTONEUROPE LIMITED
    )      
Address: Failsworth, Manchester M35 0HS
    )     /s/ Chris Berry
Fax No: 0161 682 1708
    )      
Attention: The Company Secretary
    )     /s/ Andrew Streets

8



--------------------------------------------------------------------------------



 



THE AGENT FOR ITSELF AS AGENT, SECURITY TRUSTEE AND ORIGINAL LENDER, AND AS
AGENT ON BEHALF OF THE FINANCE PARTIES

             
SIGNED for and on behalf of
    )      
BURDALE FINANCIAL LIMITED
    )     /s/ Steven Osborne
Address: 53 Queen Anne Street, London W1G 9HP
    )      
Fax No: 020 7935 5445
    )     /s/ Robin Aldridge
Attention: Mr N Clark, Finance Director
    )      

9



--------------------------------------------------------------------------------



 



SCHEDULE 1
THE OBLIGORS

         
Name of Original Borrower
  Registration number (or equivalent, if any)
SALTON HOLDINGS LIMITED
  00114036  
SALTON EUROPE LIMITED
  00073700  
 
       
Name of Original Guarantor
  Registration number
 
  (or equivalent, if any)
SALTON HOLDINGS LIMITED
  000114036  
SALTON EUROPE LIMITED
  00073700  
PIFCO LIMITED
  01713199  
HEADSTART LIMITED
  01753485  
OPTEC ELEMENTS LIMITED
  02920706  
MOUNTAIN BREEZE LIMITED
  00539169  
BEST PRODUCTS LIMITED
  00316436  
RUSSELL HOBBS TOWER LIMITED
  00765557  
HI-TECH INDUSTRIES LIMITED
  01749436  
D.H. HADEN LIMITED
  00617666  
CARMEN LIMITED
  00834782  
PIFCO DISTRIBUTION LIMITED
  00194751  
HI-TECH BATTERIES LIMITED
  02199387  
ESALTONEUROPE LIMITED
  01936735  

10



--------------------------------------------------------------------------------



 



SCHEDULE 2
CONDITIONS PRECEDENT FOR 2nd AMENDED AND RESTATED FACILITY AGREEMENT

1.   A certified copy of the constitutional documents of each Obligor.   2.   A
certified copy of a resolution of the board of directors of each Obligor
approving the execution of this Amendment and Restatement Agreement and the
taking of any action required or permitted pursuant thereto.   3.   A specimen
of the signature of each person authorised to give notices on behalf of each
Obligor.   4.   A certificate of each Obligor (signed by a director) confirming
that the execution and performance of this Agreement does not cause any
borrowing, guaranteeing or similar limit binding on any Obligor to be exceeded.
  5.   Satisfactory company searches against each Obligor showing no charges
registered against any Obligor other than pursuant to the Finance Documents.  
6.   Satisfactory results of telephone searches at the Central Registry for each
Obligor confirming that no winding-up or other administrative action has been
commenced against any Obligor.   7.   A copy of the Group Structure Chart as at
the Effective Date certified by a director of the Company.   8.   Evidence that
the merger set out in the merger agreement dated as of 1 October 2007 between
Salton Inc. SPF Merger Sub and APN Holding Co Inc. has been consummated.   9.  
Executed copy of the Replacement Fee Letter.   10.   A copy of any other
Authorisation or other document, opinion or assurance which the Agent reasonably
considers to be necessary or desirable in connection with the entry into and
performance of the transactions contemplated by this Agreement or for the
validity and enforceability of this Agreement.



11



--------------------------------------------------------------------------------



 



SCHEDULE 3
SECOND AMENDED AND RESTATED FACILITY AGREEMENT

12



--------------------------------------------------------------------------------



 



£40,000,000
AMENDED AND RESTATED FACILITY AGREEMENT as at            December 2007
amending a Facility Agreement originally dated 23 December 2005
for
(1) SALTON HOLDINGS LIMITED
(2) SALTON EUROPE LIMITED
Provided by
(3) THE LENDERS LISTED HEREIN AND
(4) BURDALE FINANCIAL LIMITED AS AGENT AND
(5) BURDALE FINANCIAL LIMITED AS SECURITY TRUSTEE
McDERMOTT WILL & EMERY UK LLP
7 Bishopsgate
London
EC2N 3AR
Tel: 020 7577 6900
Fax: 020 7577 6950

 



--------------------------------------------------------------------------------



 



CONTENTS

              CLAUSE   PAGE
1.
  Definitions and Interpretation     1  
 
           
2.
  The Facilities     18  
 
           
3.
  Purpose     19  
 
           
4.
  Conditions Of Utilisation     19  
 
           
5.
  Utilisation     20  
 
           
6.
  Restrictions Applicable to Individual Facilities     21  
 
           
7.
  Receivables Finance     22  
 
           
8.
  Provisions Concerning L/Cs     24  
 
           
9.
  Cure Rights     25  
 
           
10.
  Repayment     26  
 
           
11.
  Illegality, Prepayment and Cancellation     29  
 
           
12.
  Interest and Purchase Commission     31  
 
           
13.
  Fees     32  
 
           
14.
  Set-Off and Tax Gross Up     32  
 
           
15.
  Increased Costs     34  
 
           
16.
  Other Indemnities     35  
 
           
17.
  Costs and Expenses     36  
 
           
18.
  Guarantee and Indemnity     37  
 
           
19.
  Representations and Warranties     39  
 
           
20.
  Information and Financial Undertakings     42  
 
           
21.
  General Undertakings     42  
 
           
22.
  Events of Default     47  
 
           
23.
  Changes to the Lenders     50  
 
           
24.
  Changes to the Obligors     50  
 
           
25.
  Role of the Agent     51  
 
           
26.
  Conduct of business by the Finance Parties     57  
 
           
27.
  Sharing among the Finance Parties     57  
 
           
28.
  Payment Mechanics     58  
 
           
29.
  Set-Off     60  
 
           
30.
  COMALA System     60  
 
           
31.
  Notices     64  
 
           
32.
  Miscellaneous Provisions     64  
 
           
33.
  Remedies and Waivers     66  
 
           

i



--------------------------------------------------------------------------------



 



              CLAUSE   PAGE
 
           
34.
  Counterparts     66  
 
           
35.
  Governing law     66  
 
           
36.
  Enforcement     66  
 
            SCHEDULE 1 The Original Obligors     67  
 
            SCHEDULE 2 Conditions precedent for initial utilisation     68  
 
            SCHEDULE 3 Reporting And Financial Undertakings     72  
 
            SCHEDULE 4 Forms of Request     82  
 
            SCHEDULE 5 Part 1     88  
 
            Form of Accession Letter     88  
 
            SCHEDULE 5 Part 2     89  
 
            Form of Resignation Letter     89  

ii



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 23 December 2005 as amended and restated on 10
October 2006 and 28 December 2007 and made between:

(1)   SALTON HOLDINGS LIMITED (the “Company”);   (2)   SALTON EUROPE LIMITED
(“SEL”);   (3)   THE AFFILIATES of the Company listed in Part I of Schedule 1 as
original borrowers (together with the Company the “Original Borrowers”, and each
an “Original Borrower”);   (4)   THE AFFILIATES of the Company listed in Part II
of Schedule 1 as original guarantors (together with the Company the “Original
Guarantors”, and each an “Original Guarantor”);   (5)   THE FINANCIAL
INSTITUTIONS listed under the heading “Original Lenders” on the execution pages
of this Agreement (the “Original Lenders”); and   (6)   BURDALE FINANCIAL
LIMITED (Registered in England and Wales No 2656007) (together with its
successors and assigns) in its capacity as agent (the “Agent”) and in its
capacity as the security trustee (“Security Trustee”).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “AMAP” means Amalgamated Appliances Pty Limited.       “AMAP Disposal
Proceeds” means amounts received by the Company in respect of the sale of the
entire issued share capital of AMAP that are to be distributed in the manner as
shall be agreed between the Company and their tax advisors.       “Accession
Letter” means a document substantially in the form set out in Schedule 5 (Form
of Accession Letter).       “Actual Date of Payment” means in relation to a
Purchased Receivable, the date on which full payment in respect of that
Purchased Receivable is made into a Blocked Account by the relevant account
debtor or the relevant Borrower.       “Additional Borrower” means a company
which becomes an Additional Borrower in accordance with Clause 24.2 (Additional
Borrowers).       “Additional Guarantor” means a company which becomes an
Additional Guarantor in accordance with Clause 24.4 (Additional Guarantors).    
  “Additional Obligor” means an Additional Borrower or an Additional Guarantor.
      “Affiliate” means in relation to any person, a Subsidiary of that person
or a Holding Company of that person or any other Subsidiary of that Holding
Company.

1



--------------------------------------------------------------------------------



 



    “Amazon Terms” means the trading terms entered into by SEL with Amazon.co.uk
Ltd (having its principal place of business at Patriot Court 1-9 The Grove,
Slough, Berkshire SL1 1QP) from time to time.       “Amendment Fee” has the
meaning set out in Clause 13.5 (Amendment Fee).       “Appraisal” means the
method agreed between the Company and the Agent for the Assessment of Stock.    
  “Argos Terms” means the trading terms entered into by SEL with Argos Limited
(having its principal place of business at Avebury, 489 — 499 Avebury Boulevard,
Saxon Gate West, Central Milton Keynes, MK9 2NW) from time to time.      
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.       “Available Headroom”
means, at any relevant time:

  (a)   the Total Availability;

  LESS     

  (b)   the amounts outstanding in respect of the Revolving Credit Facility and
the Receivables Finance Facility.

    “Availability Limit” means each of the limits on the utilisation of the
Facilities established or referred to in Clause 6 (Restrictions applicable to
Individual Facilities).       “Availability Period” means:

  (a)   in relation to the IP Loan, the period from and including the date of
this Agreement to and including the date falling five Business Days after such
date;     (b)   in relation to the Revolving Credit Facility and the Receivables
Finance Facility, the period from and including the date of this Agreement to
and including the date falling five Business Days prior to the Final Repayment
Date or (in each case) such later date as the Lenders may allow; and     (c)  
in relation to the Second Drawing of the Property Loan, the period from and
including the Effective Date of the Second Amendment and Restatement Agreement
to and including 30 days after such date.

    “Bank of Ireland Base Rate” means the base rate of the Bank of Ireland from
time to time.       “Beaumark Contract” means the terms of trade entered into
between SEL and Beaumark Limited (having its principal place of business at L1
Ballymount Drive, Walkinstown, Dublin 12 Ireland) from time to time.

2



--------------------------------------------------------------------------------



 



    “BDC Contract” means the terms of trade entered into between SEL and
BRIDISCO Limited (having its principal place of business at of Devonshire House,
550 White Hart Lane, London N17 7RQ) from time to time.       “Blocked Accounts”
has the meaning given to it in the Debenture.       “Borrower” means an Original
Borrower or an Additional Borrower.       “Business Day” means a day (other than
a Saturday or Sunday) on which banks are open for general business in London and
in any country in which a transfer or payment of funds is required to be made on
that day.       “Cash Request” means a request in the form set out in Part II of
Schedule 4 (Forms of Request).       “Charged Accounts” means the Blocked
Accounts and the Other Accounts.       “Commitment” means:

  (a)   in relation to an Original Lender, the amount stated as such in relation
to that Original Lender on the execution pages of this Agreement; and     (b)  
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement, to the extent not cancelled, reduced or transferred by it
under this Agreement,

provided however, that for so long as Wachovia Bank, National Association is a
Lender, Burdale Financial Limited undertake that its percentage of such
Commitments shall at all times be equal to or greater than the Commitment of
Wachovia Bank, National Association.

    “Constitutional Documents” means the certificate of incorporation,
memorandum of association and articles of association of each Obligor (or if not
a company incorporated in England and Wales the equivalent thereof in its
jurisdiction of incorporation).       “Control” means:

  (a)   the power (whether by way of ownership of shares, proxy, contract,
agency or otherwise) to:

  (i)   cast, or control the casting of, more than 50% of the maximum number of
votes that might be cast at a general meeting of the Company;     (ii)   appoint
or remove all, or the majority, of the directors or other equivalent officers of
the company; or     (iii)   give directions with respect to the operating and
financial policies of the Company with which the directors or other equivalent
officers of the Company are obliged to comply; or

3



--------------------------------------------------------------------------------



 



  (b)   the holding beneficially of more than 50% of the issued share capital of
the Company (excluding any part of that issued share capital that carries no
right to participate beyond a specified amount in a distribution of either
profits or capital).

    “Core Brands” means the following trademarks:

  (i)   Carmen,     (ii)   Haden; and     (iii)   Russell Hobbs

    including in each case, without limitation, all other indicia associated
with these brands and all rights in relation to any of the foregoing from time
to time (whether registered or unregistered including applications of any of
them and the rights to apply for them) in any part of the world.      
“Debenture” means the first-ranking debenture executed or to be executed by the
Obligors in favour of the Agent in its capacity as Security Trustee.       “Deed
of Accession” has the meaning given to it in the Debenture.       “Default”
means an Event of Default or any event or circumstance which would (with the
expiry of a grace period, the lapse of time, the giving of notice, the making of
any determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default.       “Dilution Rate” means the monthly value
of credit notes (including journal entries) issued or made by a Borrower as a
percentage of the monthly value of sales of such Borrower.       “Documents”
means (i) in the case of a trade or commercial L/C issued in connection with the
purchase of any Goods, any and all documents which represent or relate to those
Goods and/or the possession of and/or ownership of and/or insurance of and/or
warehousing of and/or any other dealing in or with those Goods and (ii) in the
case of a standby L/C issued in order to secure the performance of an obligation
or any liability arising in respect of a breach of an obligation, a demand and
any other document required under such L/C to be presented by the beneficiary of
such L/C.       “Dormant Subsidiary” means each of the following:

  (i)   Pifco Limited (CRN:01713199);     (ii)   Headstart Limited (CRN:
01753485);     (iii)   Optec Elements Limited (CRN: 02920706);     (iv)  
Mountain Breeze Limited (CRN:00539169);     (v)   Best Products Limited
(CRN:00316436);     (vi)   Russell Hobbs Tower Limited (CRN:00765557);

4



--------------------------------------------------------------------------------



 



  (vii)   Hi-Tech Industries Limited (CRN:01749436);     (viii)   D.H. Haden
Limited (CRN:00617666);     (ix)   Carmen Limited (CRN:00834782);     (x)  
Pifco Distribution Limited (CRN:00194751);     (xi)   Hi-Tech Batteries Limited
(CRN:02199387); and     (xii)   EsaltonEurope Limited (CRN:01936735).

    “Effective Date” has the meaning given to it in the Second Amendment and
Restatement Agreement.       “Eligible Receivables” has the meaning given to it
in Schedule 3 Part I (Reporting and Financial Undertakings).       “Eligible
Stock” has the meaning given to it in Schedule 3 Part I (Reporting and Financial
Undertakings).       “Environmental Reports” means the reports prepared by
Environmental Resources Management in form and substance satisfactory to the
Agent.       “European Subsidiaries” means each of (i) Salton Deutschland GmBH,
(ii) Salton Productos Espana S.A., (iii) Salton France S.A. and (iv) Salton
Italia S.r.l.       “Event of Default” means any event or circumstance specified
as such in Clause 22 (Events of Default).       “European Sales Entity” means
any European Subsidiary.       “Exchange Rate” means the prevailing spot rate of
exchange of such bank as the Agent may select for the purpose, at or around 11
am on the date on which any conversion of or calculation in any currency is to
be made under this Agreement.       “Existing Indebtedness” means amounts owing
to HSBC Invoice Finance and HSBC Bank plc pursuant to a facility letter dated 22
July 2004.       “Existing Inter-Company Loans” means the Salton Deutschland
Loan, the Salton France Loan, the Salton Espana Loan and the Salton Italia Loan
as each is adjusted in any financial year provided however, that the maximum
total amount outstanding under all Existing Inter-Company Loans shall not exceed
£18,800,000 at the date of this Agreement.       “Expiry Date” means, in
relation to an L/C, the last day of its Term.       “Facility” means the
Property Loan Facility, the IP Loan Facility, the Receivables Finance Facility
and the Revolving Credit Facility.       “Facility Limit” means £40,000,000.

5



--------------------------------------------------------------------------------



 



    “Final Repayment Date” means the date falling 60 months after the Effective
Date of of the Second Amendment and Restatement Agreement.       “Finance
Document” means this Agreement, any Replacement Fee Letter, the Security
Documents, any Accession Letter, any Utilisation Request, the Hong Kong Waiver
and Amendment Letter and any other document designated as a “Finance Document”
in writing by the Agent and the Company.       “Finance Party” means the Agent,
the Lenders and the Security Trustee.       “Financial Indebtedness” means any
indebtedness for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;     (d)   the amount of any
liability in respect of any lease or hire purchase contract which would, in
accordance with GAAP, be treated as a finance or capital lease;     (e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);     (f)   any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;     (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);     (h)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution; and     (i)   (without double counting) the amount of any
liability in respect of any guarantee or indemnity for any of the items referred
to in paragraphs (a) to (h) above.

    “Forex Exposure” means, in relation to any unmatured Forex Transaction, the
Forex Percentage of such transaction.       “Forex Limit” means £2,000,000 (or
such higher limit as the Lenders may from time to time agree).       “Forex
Percentage” means (i) 10 per cent. in relation to euros and US dollars and
(ii) 20 per cent. in relation to any other currency or (in each case) such
higher percentage as the Agent may determine having regard to the nature of the
currencies involved in any Forex Transaction.

6



--------------------------------------------------------------------------------



 



    “Forex Request” means a request in the form set out in Part IV of Schedule 4
(Forms of Request).       “Forex Transaction” means a foreign exchange
transaction entered into as a result of a Utilisation of the Revolving Credit
Facility.       “GAAP” means generally accepted accounting principles policies,
standards and practices in the United Kingdom or other country of incorporation
where applicable at the date of this Agreement and approved or adopted by the
Accounting Standards Board.       “Goods” means all Stock, produce, inventory
and/or other goods and in respect of which an L/C has been issued.       “Group”
means the Company and its Subsidiaries as at the date of this Agreement (which
for the avoidance of doubt shall include the European Subsidiaries and The
Dormant Subsidiaries).       “Group Structure Chart” means the group structure
chart prepared by the Company and provided to the Agent in the agreed form
detailing the group structure for the Ultimate Parent and its Subsidiaries.    
  “Guarantor” means an Original Guarantor or an Additional Guarantor.      
“Hardman Contract” means the terms of trade entered into between SEL and Hardman
Isherwood Limited (having its principal place of business at Express Way,
Whitwood, Nr Wakefield, West Yorkshire WF10 5QJ) from time to time.      
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.       “Hong Kong
Waiver and Amendment Letter” means the letter dated on or about the date hereof
between Salton Hong Kong Limited, SEL and Burdale Financial Limited as Agent.  
    “IP Loan” means a loan made in respect of the IP Loan Facility.       “IP
Loan Facility” has the meaning given to it in Clause 2.1(d).       “IP Loan
Facility Limit” shall be the maximum amount made available in Clause 2.1(d).    
  “IP Valuation” means a valuation of the Mortgaged IP, prepared by valuers and
on a basis acceptable to the Agent.       “L/C” means a letter of credit,
performance bond, guarantee or similar assurance which is from time to time
either (i) opened or issued by the Agent or a Lender for the account of a
Borrower or (ii) with respect to which the Agent or a Lender has agreed to
indemnify the issuer or to guarantee the obligations of a Borrower to such
issuer.

7



--------------------------------------------------------------------------------



 



    “L/C Exposure” means:

  (a)   in relation to an L/C opened and in issue for the purpose of purchasing
Eligible Stock, the face amount of such L/C less the aggregate of (i) the
relevant Stock Percentage of the cost of such Eligible Stock covered by that L/C
and (ii) all freight, taxes, duties and other amounts estimated by the Agent to
be payable in order to ensure the delivery of such Eligible Stock to the
premises of the relevant Borrower or its nominee in the United Kingdom; and    
(b)   in relation to any other L/C, the face amount of such L/C in issue and
other commitments assumed by the Agent or a Lender with respect thereto (other
than in relation to the BACS Indemnity up to an amount of £400,000 where,
provided there is no Default which is continuing, such Exposure shall not be
treated as LC Exposure).

    “L/C Limit” means £2,000,000 (or such higher limit as the Lenders may from
time to time agree).       “L/C Request” means a request in the form set out in
Part III of Schedule 4 (Forms of Request).       “Lender” means:

  (a)   any Original Lender; and     (b)   any person who has become a Party to
this Agreement in accordance with Clause 23 (Changes to the Lenders)

    which in each case has not ceased to be a Party in accordance with the terms
of this Agreement;       “Loan” means an outstanding loan (including any
Property Loan, IP Loan, Receivables Loan or Revolving Loan) made in respect of
any of the Facilities (whether made pursuant to the terms of any Utilisation
Request or deemed to be made pursuant to Clause 6.6 (Deemed Utilisations).      
“Majority Lenders” means:

  (a)   if there are no Loans outstanding, a Lender or Lenders whose Commitments
aggregate more than 66 per cent of the Total Commitments (or, if the Total
Commitments have been reduced to zero, aggregated more than 66 per cent of the
Total Commitments immediately prior to the reduction);     (b)   at any other
time, a Lender or Lenders whose participations in the Loans then outstanding
aggregate 66 per cent of all the Loans then outstanding; or

8



--------------------------------------------------------------------------------



 



  (c)   notwithstanding anything to the contrary contained herein, in the event
that there are only two (2) Lenders, then “Majority Lenders” shall mean both of
such Lenders and if there are more than two (2) Lenders but one (1) Lender has
more than sixty six and two thirds (66 2/3%) per cent of the aggregate of the
Commitments of the Lenders then “Majority Lenders” shall mean such Lender and
one other Lender.

    “Mandatory Cost” means the cost (calculated as a percentage rate per annum)
of the London branch of any bank from which the Lenders obtain funding for their
provision of the Facilities, or the direct cost to the Lenders, of complying
with the requirements of the Bank of England and/or the Financial Services
Authority and/or any other applicable regulatory authority in the UK in respect
of monetary control, liquidity or otherwise.       “Margin” has the meaning set
out in the Replacement Fee Letter.       “Marketing Re-Charge” means payments in
any financial year by the Company to the Ultimate Parent in an aggregate amount
not exceeding £700,000 in respect of marketing support.       “Market Value” has
the meaning given to the term “market value” in the RICS red book from time to
time (which includes a reasonable marketing period).       “Material Adverse
Effect” means an effect which (in the reasonable opinion of the Majority
Lenders) results in or is likely to result in a material adverse change in
(i) the ability of any Obligor to perform any of its respective financial
obligations under any of the Finance Documents; or (ii) in the legality,
validity, priority or enforceability of any obligations or security created by
or arising under any Finance Document.       “Maturity Date” means, in relation
to a Receivable, the Business Day which is, or immediately succeeds, the date
which is the earlier of (i) 60 days after the contractual due date for payment
in respect of such Receivable and 90 days after the date of the invoice in
respect of such Receivables, (ii) 60 days after the contractual due date for
payment in respect of such Receivable if such Receivable arises under the BDC
Contract, the Hardman Contract or the Powerforce Contract or 120 days after the
date of the invoice in respect of such Receivable if such Receivable arises
under the BDC Contract, the Hardman Contract or the Powerforce Contract and
(iii) 60 days after the contractual due date for payment in respect of such
Receivable if such Receivable arises under the Beaumark Contract or 150 days
after the date of the invoice in respect of such Receivable if such Receivable
arises under the Beaumark Contract.       “Mortgaged IP” means any intellectual
property which is from time to time charged in favour of the Finance Parties by
way of first fixed charge pursuant to any of the Security Documents.      
“Mortgaged Property” means any real property which is from time to time charged
in favour of the Finance Parties by way of first legal mortgage.       “Net
Stock Value” means the net value of Eligible Stock as determined by the relevant
Obligor in accordance with its customary practices and procedures (as disclosed
to the Agent prior to the date of this Agreement and as may be varied from time
to time with the Agent’s prior written consent).

9



--------------------------------------------------------------------------------



 



    “Obligor” means a Borrower or a Guarantor.       “Original Obligor” means an
Original Borrower or an Original Guarantor.       “Other Accounts” has the
meaning given to it in the Debenture.       “Outstanding Purchase Price” means
the aggregate amount from time to time outstanding in respect of the Purchase
Prices paid or deemed to be paid by the Lenders under this Agreement.      
“Overage Agreement” means each of:

  (a)   the overage agreement dated 31 January 2007 between Clearwater
Properties (Cannock) Limited and D.H. Haden Limited in relation to certain
property in Burntwood, Staffordshire; and     (b)   the overage agreement
between Salton Europe Limited and Mercian Developments Limited in relation to
certain property in Womborne, Staffordshire which is uncompleted as at the date
of the Second Amendment and Restatement Agreement.

    “Overall Group” means the Ultimate Parent and its Subsidiaries.      
“Party” means a party to this Agreement.       “Permitted Currency” means
Sterling, US $        and Euro.       “Permitted Disposals” means:

  (i)   the Wombourne Disposal;     (ii)   disposal of the lighting and general
batteries business carried on under the Pifco Trademark; and     (iii)  
licencing or sub-licencing of any trademarks for Obligors for trademarks that do
not relate to the Core Brands.

    “Permitted Security Interest” means:

  (a)   any Security Interest granted in favour of the Agent; and     (b)   any
Security Interest which arises by operation of law in the ordinary course of
business.

    “Personal Care Inventory” means the inventory described as such in the
Company’s business practice as at 28 September 2006.       “Powerforce Contract”
means the terms of trade entered into between SEL and Powerforce Distribution
Limited (having its principal place of business at Bute Street, Fenton, Stoke on
Trent, Staffs ST4 3PR) from time to time.

10



--------------------------------------------------------------------------------



 



    “Property Loan Facility” has the meaning given to it in Clause 2.1(c).      
“Property Loan Facility Limit” shall be the maximum amount made available in
Clause 2.1(c).       “Property Valuation” means a valuation of the Mortgaged
Property carried out by a valuer appointed or approved by the Agent on the basis
of Market Value.       “Purchase Commission” means the purchase commission
payable pursuant to Clause 12.1 (Calculation of Interest and Purchase
Commission).       “Purchase Percentage” means:

  (a)   in relation to an Eligible Receivable which is owing by an account
debtor established and carrying on business in the United Kingdom 85 per cent;
and     (b)   in relation to an Eligible Receivable which is owing by an account
debtor and which is credit insured under arrangements or which are otherwise
acceptable to the Agent in its complete discretion 85 per cent;

    “Purchase Price” means, in respect of an Eligible Receivable, the amount
produced by (i) deducting from the face amount of such Eligible Receivable the
maximum discounts, credits and allowances of any nature which may be taken by or
granted to such account debtor or any other person in connection with such
Eligible Receivable and (ii) multiplying the resultant balance by the Purchase
Percentage.       “Purchase Request” means a request in the form of Part I of
Schedule 4 (Forms of Request).       “Purchased Receivable” means a Receivable
purchased by the Agent under this Agreement.       “Qualifying Lender” means a
bank or financial institution which is beneficially entitled to interest payable
to it in respect of an advance under a Finance Document and which is either:

  (i)   a company resident in the United Kingdom for United Kingdom tax
purposes; or     (ii)   a company not so resident in the United Kingdom which
carries on a trade in the United Kingdom through a permanent establishment and
which brings into account in computing its chargeable profits (for the purposes
of section 11(2) of the Income and Corporation Taxes Act 1988 (“ICTA”)) the
whole of any share of interest payable in respect of that advance that falls to
it by reason of sections 114 and 115 of ICTA; or     (iii)   a Treaty Lender.

    “Quarantine Report” means a report produced by the Company on Goods which
have been put into quarantine by the Company and have remained in quarantine for
a period of more than 15 Business Days.

11



--------------------------------------------------------------------------------



 



    “Receivable” means any debt owing to a Borrower, together with all connected
rights, claims, deposits and payments.       “Receivables Finance Facility”
means the receivables finance facility made available under this Agreement as
described in Clause 2.1(a).       “Receivables Loan” means a loan made in
respect of the Receivables Finance Facility.       “Receivables Limit” means
£30,000,000.       “Repeating Representations” has the meaning set out in Clause
19.15 (Repetition).       “Replacement Fee Letter” means any letter or letters
dated on or about the date of the Second Amendment and Restatement Agreement
between the Agent and the Company (or the Security Trustee and the Company)
setting out any of the fees referred to in Clause 13 (Fees).       “Reserves”
means reserves from time to time established by the Agent and notified by the
Agent to the Borrower to reflect (i) the full amount of any liabilities or
amounts which may (by virtue of any Security Interest granted to any person
other than the Agent, the provisions of the Enterprise Act 2002, any other
statutory provision or otherwise) rank equally with or in priority to the
Security Interests granted to the Agent under the Finance Documents other than
for any holiday pay and accrued unpaid pension deductions where such Reserve
shall only be made for amounts in excess of £100,000 in total or to reflect any
amounts secured by the Security Interests intended to be created pursuant to the
Finance Documents and which may be unavailable to the Agent in the event of an
insolvency, (ii) the amounts believed by the Agent (acting reasonably) to be
necessary to provide for possible inaccuracies in any report or in any
information provided to the Agent in connection with this Agreement, (iii) the
amounts believed by the Agent to represent three months of all third party
warehouse costs in relation to warehouses where Eligible Stock is for the time
being stored and similar liabilities and (iv) any Reserve arising by virtue of
the operation of Clause 7.3(d) (Order of Application).       “Review Period”
means:

  (a)   each period (i) beginning on the date of this Agreement and (ii) ending
on the last day of each fiscal month during the Company’s present financial
year; and     (b)   each twelve month period ending on the last day of each
subsequent fiscal month.

    “Revolving Credit Facility” means the revolving credit facility made
available under this Agreement as described in Clause 2.1(b).       “Revolving
Credit Limit” means £30,000,000.       “Revolving Loan” means a Loan made in
respect of the Revolving Credit Facility.

12



--------------------------------------------------------------------------------



 



    “Salton Deutschland Loan” means a £6,500,000 loan made by SEL to Salton
Deutschland GmBH.       “Salton Espana Loan” means a £4,700,000 loan made by SEL
to Salton Productos Espana S.A.       “Salton France Loan” means a £4,250,000
loan made by SEL to Salton France S.A.       “Salton Italia Loan” made by
£3,400,000 loan made by SEL to Salton Italia s.r.l.       “Second Amendment and
Restatement Agreement” means the second amendment and restatement agreement
dated [ ] December 2007 between the Obligors and the Agent amending and
restating this Agreement.       “Second Drawing of the Property Loan” means the
additional Utilisation of the Property Loan Facility in accordance with Clause
5.5 (Second Drawing of the Property Loan).       “Security Documents” includes
(i) the Debenture, and (ii) any other document from time to time executed by any
person by way of security for the obligations of any Obligor pursuant to this
Agreement.       “Security Interest” means a mortgage, charge, pledge, lien or
other security interest securing any obligation of any person, or any
arrangement having similar effect.       “Security Trustee” means the Agent
acting in its capacity as a security trustee pursuant to the Security Documents.
      “SEL” means Salton Europe Limited a company incorporated in England and
Wales and Company Registration Number 00073700.       “Sterling” means the
currency for the time being of the United Kingdom.       “Sterling Equivalent”
means, in relation to any amount outstanding denominated or expressed in a
currency other than Sterling, the amount in Sterling which can be purchased with
such amount at the Exchange Rate on any relevant day.       “Stock” means each
Borrower’s stock and inventory at any time.       “Stock Limit” means
£30,000,000.       “Stock Percentage” means with respect to Stock which
constitutes finished goods constituting:

  (i)   Personal Care Inventory, 41%;     (ii)   goods in transit within the
definition set out in paragraph (j)(ii) of “Eligible Stock” in Schedule 3
(Reporting and Financial Undertakings), 70%; and     (iii)   all other finished
goods landed in the UK (excluding Personal Care Inventory), 67%.

13



--------------------------------------------------------------------------------



 



    “Subsidiary” means a subsidiary within the meaning of Section 736 of the
Companies Act 1985.       “System” means the electronic information system
operated by the Agent and known as Comala.       “Tax” means any tax, levy,
impost, duty or other charge or withholding of a similar nature (including any
penalty or interest payable in connection with any failure to pay or any delay
in paying any of the same).       “Tax Credit” means a credit against, relief or
remission for, or repayment of any Tax.       “Tax Deduction” means a deduction
or withholding for or on account of Tax from a payment under a Finance Document.
      “Tax Payment” means an increased payment made by an Obligor to the Agent
under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3 (Tax indemnity).
      “Term” means each period determined under this Agreement for which the
Agent or a Lender is under a liability under or with respect to an L/C,      
“Term Loan” means any IP Loan and any Property Loan.       “Term Loan Request”
means a request in the form set out in Part V of Schedule 4 (Forms of Request).
      “Total Availability” means at any relevant time, (i) the Total Receivables
Availability; PLUS (ii) the Total Stock Availability LESS (iii) the amount of
the Reserves.       “Total Commitments” means the aggregate of the Commitments
of all of the Lenders.       “Total Receivables Availability” means at any time
the aggregate of the Purchase Prices of all of the Eligible Receivables.      
“Total Stock Availability” means at any time, the Stock Percentage of the Net
Stock Value of Eligible Stock at such time.       “Trading Cashflow” means in
relation to any Review Period or any other period, the consolidated profit
before tax on ordinary activities of the Company and its Subsidiaries for that
period:

  (c)   adding back any depreciation or amortisation;     (d)   deducting any
unrealised currency gains;     (e)   excluding any extraordinary or exceptional
profits;     (f)   deducting any capital expenditure; and     (g)   making such
other adjustments as the Agent may from time to time reasonably require or
approve in writing.

14



--------------------------------------------------------------------------------



 



    “Treaty Lender” means a Lender which:

  (a)   is treated as a resident of a Treaty State for the purposes of the
Treaty; and     (b)   does not carry on a business in the United Kingdom through
a permanent establishment with which that Lender’s participation in any part of
the Facility is effectively connected

    “Treaty State” means a jurisdiction having a double taxation on agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.       “Ultimate Parent” means
Salton Inc, a corporation incorporated in the State of Delaware.       “Ultimate
Parent Change of Control” means the Ultimate Parent ceasing to Control the
Company by virtue of a sale to a third party that is not a part of the Overall
Group at the date of this Agreement;       “Unpaid Sum” means any sum due and
payable but unpaid by an Obligor under the Finance Documents.       “UK Change
of Control” means a change in the Control of the Company as such is existing at
the date of this Agreement;       “US Debt Documents” means:

  (i)   the Amended and Restated Credit Agreement dated as of May 9, 2003 and
amended and restated as of June 15, 2004, as further amended (the “First Lien
Credit Agreement”), among the financial institutions named therein the (“First
Lien Lenders”, Wells Fargo Foothill, Inc., as administrative agent and
collateral agent (the “First Lien Agent”), Silver Point Finance, LLC, as the
co-agent, syndication agent, documentation agent (the “First Lien Co-Agent”),
arranger and book runner, Salton Inc, each of its subsidiaries that are
signatories thereto as the borrowers and each of its other subsidiaries that are
signatories thereto as guarantors;     (ii)   the Credit Agreement dated as of
August 26, 2005, as amended, among the financial institutions named therein, as
the lenders, The Bank of New York, as the agent, Salton Inc., each of its
subsidiaries that are signatories thereto, as the borrowers, and each of its
other subsidiaries that are signatories thereto, as guarantors;     (iii)   the
Indenture, dated as of December 16, 1998, as supplemented, among Salton Inc.,
the guarantors (as defined therein) and SunTrust Bank, as successor in interest
to Norwest Bank Minnesota National Association, as Trustee;

15



--------------------------------------------------------------------------------



 



  (iv)   the Indenture dated as of April 23, 2001, as supplemented, among Salton
Inc, the Guarantors (as defined therein) and SunTrust Bank, as successor in
interest to Wells Fargo Bank Minnesota N.A., as Trustee;     (v)   the Waiver
and Consent Under Amended and Restated Credit Agreement dated on or about the
date hereof , among the First Lien Lenders, the First Lien Agent, the First Lien
Co-Agent, Salton Inc., each of its subsidiaries that are signatories thereto as
the borrowers and each of its other subsidiaries that are signatories thereto as
guarantors, relating to the Facility Agreement; and     (vi)   the Notice to the
Second Lien Agent dated on or about the date hereof , relating to the Facility
Agreement executed by the Company, the First Lien Agent and the First Lien
Co-Agent.

    “Utilisation” means a utilisation of a Facility.       “Utilisation Date”
means the date on which a Utilisation is made.       “Utilisation Request”
includes (as the context may require) a Purchase Request, a Cash Request, an L/C
Request, a Forex Request and a Term Loan Request.       “VAT” means value added
tax as provided for in the Value Added Tax Act 1994 and any other tax of a
similar nature.       “Wombourne Disposal” means the sale by SEL of the freehold
land described as “Land and buildings on the east side of Heath Mill Road,
Wombourne” with title number SF327891.       “Wombourne Sale and Leaseback”
means the sale and leaseback transaction entered into between Matrix Properties
(I) Limited , Matrix Properties (II) Limited and SEL dated 31st January 2005 in
relation to the leasehold property with title number SF497550 and described as
“Land on the east side of Heath Mill Road, Wombourne”.       “Year 1 Additional
Inter Company Loans” means in the first twelve months from the date of this
Agreement the maximum amount of Euro 5,200,000.   1.2   Construction

  (a)   Unless a contrary indication appears, any reference in this Agreement
to:

  (i)   the Lender or to any Obligor shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;     (ii)  
“assets” includes present and future properties, revenues and rights of every
description;     (iii)   a “Finance Document” or any other agreement or
instrument is a reference to that Finance Document or other agreement or
instrument as amended or novated;

16



--------------------------------------------------------------------------------



 



  (iv)   a document being “in the agreed form” means that document which has
endorsed on it the words “in the agreed form” and which is initialled by or on
behalf of the Agent and the Company;     (v)   “indebtedness” includes any
obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (vi)  
a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;     (vii)  
a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;     (viii)   a “month” means
a period starting on one day in a calendar month and ending on the numerically
corresponding day in the next calendar month but (i) if such numerically
corresponding day is not a Business Day, then such period shall end on the
preceding Business Day and (ii) if there is no numerically corresponding day,
then such period shall end on the last Business Day in that month;     (ix)  
the singular includes the plural and vice versa;     (x)   a provision of law is
a reference to that provision as amended or re-enacted; and     (xi)   a time of
day is a reference to London time.

  (b)   Clause and Schedule headings are for ease of reference only.     (c)   A
Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

1.3   Third party rights       A person who is not a party to this Agreement has
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this Agreement.   1.4   Currency Equivalents  
    Where there is a reference in this Agreement to any amount, limit or
threshold expressed in a currency other than Sterling, in ascertaining whether
or not that amount, limit or threshold has been attained, exceeded or achieved,
an amount denominated in a currency other than Sterling shall be taken into
account at its Sterling Equivalent.

17



--------------------------------------------------------------------------------



 



1.5   Intra-Group Arrangements       Where, under the terms of this Agreement,
any amount owing to a Finance Party by one Obligor is in fact paid or repaid
(wholly or in part) out of amounts which constitute the property of another
Obligor, then (i) the first Obligor shall thereby become indebted to the second
Obligor in an amount equal to the amount so paid or repaid and (ii) the amount
so owing shall, as between those Obligors, be repayable on demand (but without
prejudice to any provision of this Agreement which prohibits such repayments).  
1.6   Cross-Collateral       Each Obligor acknowledges that:

  (a)   the obligations of each Obligor are cross-collateralised to the extent
stated in the Finance Documents; and     (b)   in consequence, moneys and assets
owned by that Obligor may be applied in or towards the discharge of moneys owing
under the Finance Documents by another Obligor.

2.   THE FACILITIES   2.1   The Facilities       Subject to the terms of this
Agreement, and during the Availability Period, the Lenders make available:

  (a)   to the Borrowers, a Permitted Currency receivables finance facility (the
“Receivables Finance Facility”) up to the Receivables Limit pursuant to which
the Agent on behalf of the Lenders will from time to time during the
Availability Period purchase Receivables from the Borrowers;     (b)   to the
Borrowers, a Permitted Currency revolving credit facility (the “Revolving Credit
Facility”) up to the Revolving Credit Limit pursuant to which the Lenders will
from time to time (i) make Revolving Loans to the Borrowers, (ii) issue or
procure the issue of L/Cs for the account of the Borrowers and (iii) buy or sell
foreign currencies (acceptable to the Lenders) spot and/or forward for delivery
at a future date on behalf of the Borrowers;     (c)   to the Borrowers, a
Property Loan denominated in Sterling of up to the lesser of (x) 85 per cent of
the Property Valuation delivered to the Agent prior to the date of the Second
Amendment and Restatement Agreement and (y) £3,500,000 (the “Property Loan
Facility”); and     (d)   to the Borrowers, a single IP Loan denominated in
Sterling of up to £5,845,000 (the “IP Loan Facility”).

2.2   Finance Parties’ rights and obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

18



--------------------------------------------------------------------------------



 



  (b)   The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.     (c)   A Finance Party may, except as otherwise stated in
the Finance Documents, separately enforce its rights under the Finance
Documents.

3.   PURPOSE   3.1   Purpose       Each Borrower shall apply all amounts
borrowed or raised by it in respect of the Facilities:

  (a)   to refinance the Existing Indebtedness; and     (b)   for its general
corporate and working capital purposes.

3.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement. A contravention
of Clause 3.1 shall not affect the obligations of the Obligors under the Finance
Documents.   4.   CONDITIONS OF UTILISATION   4.1   Initial conditions precedent
      No Borrower may deliver the initial Utilisation Request in respect of any
Facility unless the Agent has received all of the documents and other evidence
listed in Schedule 2 Part I (Initial Conditions precedent) in form and substance
satisfactory to the Agent.   4.2   Further conditions precedent       The
Lenders will only be obliged to comply with the terms of a Utilisation Request
if on the date on which it is given and on the proposed Utilisation Date:

  (a)   no Default is continuing or would result from the proposed Utilisation;
and     (b)   the representations and warranties set out in Clause 19
(Representations and Warranties) are true in all material respects with
reference to the facts and circumstances then subsisting.

4.3   Conditions for Requesting Utilisations Relating to Stock located in
European Jurisdictions       No Borrower may deliver a Utilisation Request for
Loans to be made in relation to Stock located in any European jurisdiction
unless the Agent has received all of the documents and other evidence for the
relevant European Sales Entity incorporated in such European Jurisdiction listed
at Schedule 2 Part II (Additional Conditions Precedent for Lending in Relation
to Stock in European Jurisdictions). For the avoidance of doubt the provisions
of this Clause 4.3 shall not apply to Stock that is in transit to an Obligor and
where the conditions of paragraph 12 sub-paragraph (k) of the definition of
Eligible Stock set out in Schedule 3 have been complied with.

19



--------------------------------------------------------------------------------



 



5.   UTILISATION   5.1   Delivery of a Utilisation Request

  (a)   A Borrower may utilise a Facility by delivery to the Agent of a duly
completed Utilisation Request with respect to the relevant Facility not later
than 11.00 a.m. on the Business Day preceding the proposed Utilisation Date. The
relevant Borrower will deliver the form of Utilisation Request appropriate to
the desired form of Utilisation.     (b)   If the Company delivers a Utilisation
Request via the System then any such request for a cash advance through the
System shall be deemed to be a Cash Request and each Borrower making such a
Utilisation Request shall be deemed to have given the confirmation in the final
paragraph of the form of Cash Request set out in Part II of Schedule 4 (Forms of
Request).

5.2   Completion of a Utilisation Request

  (a)   Each Utilisation Request is irrevocable and will not be regarded as
having been duly completed unless:

  (i)   the proposed Utilisation Date is a Business Day within the Availability
Period applicable to the Facility in question;     (ii)   the Utilisation
Request complies with the terms of Clause 6 (Restrictions Applicable to
Individual Facilities) and with all other relevant provisions of this Agreement;
and     (iii)   the Utilisation Request is expressed in a Permitted Currency and
it otherwise complies with (and contains the information and enclosures required
by) the applicable form of Utilisation Request.

  (b)   Only one Utilisation may be requested in each Utilisation Request.

5.3   Lender’s Participation       If the conditions set out in this Agreement
have been met, then:

  (a)   the Agent will promptly notify each Lender of any proposed Utilisation
and of that Lender’s participation in it;     (b)   each Lender shall make its
participation in each Loan or other Utilisation available to the Borrower on the
proposed Utilisation Date in accordance with the terms of this Agreement;    
(c)   the amount of each Lender’s participation in each Loan or other
Utilisation will be the proportion which its Commitment bears to the Total
Commitments immediately prior to the making of the Loan or Utilisation (as the
case may be).

5.4   Reutilisation       Subject to the terms of this Agreement, the Revolving
Credit Facility is of a revolving nature and amounts recovered or repaid in
respect of the Revolving Credit Facility may accordingly be redrawn. For this
purpose, amounts received in respect of the Revolving Credit Facility will be
applied in reduction of the relevant Obligor’s liabilities on the Business Day
of actual receipt by the Agent.

20



--------------------------------------------------------------------------------



 



5.5   Second Drawing of the Property Loan       Subject to the terms of this
Agreement, during the Availability Period for the Property Loan the Company may
submit a Utilisation Request for an additional tranche of the Property Loan.
When the additional tranche of the Property Loan has been drawn the two tranches
of Property Loan shall be treated as if they form one single Property Loan. That
Property Loan is a Term Loan and all the other provisions of this Agreement
shall apply to that Property Loan.   6.   RESTRICTIONS APPLICABLE TO INDIVIDUAL
FACILITIES   6.1   Property Loan Facility/IP Loan Facility       The Property
Loan Facility and the IP Loan Facility must each be drawn down in full in one
amount before the end of the applicable Availability Period. The amount which
may be drawn down in respect of the Property Loan Facility and the IP Loan
Facility may not exceed the limits established pursuant to Clauses 2.1(c) and
(d) (The Facilities).   6.2   Overall Facility Limit       The aggregate amount
of (i) the Outstanding Purchase Price, (ii) all Revolving Loans, (iii) all L/C
Exposures, (iv) all Forex Exposures, (v) the Property Loan and (vi) the IP Loan
shall not at any time exceed the Facility Limit.   6.3   Specific Facility
Limits

  (a)   The aggregate amount of (i) the Outstanding Purchase Price, (ii) all
Revolving Loans, (iii) all L/C Exposures and (iv) all Forex Exposures shall not
at any time exceed the Total Availability.     (b)   The aggregate amount of
(i) all Revolving Loans, (ii) all L/C Exposures and (iii) all Forex Exposures
shall not at any time exceed the Revolving Credit Limit.     (c)   The
Outstanding Purchase Price shall not at any time exceed the Receivables Limit.  
  (d)   The aggregate amount of outstanding Revolving Loans shall not at any
time exceed the Revolving Credit Limit.     (e)   The aggregate amount of all
L/C Exposures shall not at any time exceed the L/C Limit.     (f)   The
aggregate amount of all Forex Exposures shall not at any time exceed the Forex
Limit.

21



--------------------------------------------------------------------------------



 



6.4   Adjustments       The Agent may (after consultation with the Company and
acting reasonably) from time to time:

  (a)   reduce the Purchase Price to reflect the fact that the Dilution Rate
(taking into consideration any adjustments in relation to co-op advertising or
rebates) has increased to more than 5%;     (b)   reduce the Total Stock
Availability (or any component of it) to reflect (i) any reduction in the rate
of turnover, quality, liquidation value or other matter affecting patterns of
sale or (ii) any reduction in any applicable Availability Limit pursuant to any
provision of this Agreement;     (c)   allocate the Reserves among the Borrowers
in such proportions as the Agent may deem appropriate save that in the case of
Borrowers incorporated in the United Kingdom the Agent shall allocate Reserves
to SEL; and     (d)   establish, in relation to each Borrower, such sub-limits
with respect to the Utilisation of the Facilities (whether by reference to the
Total Availability attributable to the assets of particular Borrowers or
otherwise) as the Agent may deem appropriate.

6.5   Prohibition on Utilisations       No Utilisation may be made if it would
cause any of the limits referred to in the foregoing provisions of this Clause 6
to be exceeded.   6.6   Deemed Utilisations       If the Agent makes any payment
(i) pursuant to or in respect of any L/C or (ii) upon the maturity of any Forex
Transaction, then (and in each such case) the Obligor for whose account such
payment was made shall be deemed on the date of such payment to have received
the proceeds of a Utilisation. A Utilisation so deemed to be made shall, at the
option of the Agent, be deemed to be either a payment of the Outstanding
Purchase Price or a Revolving Loan and the other provisions of this Agreement
(as to Purchase Commission, interest, repayment and otherwise) shall apply to
such Utilisation accordingly. The Agent may give effect to the provisions of
this Clause 6.6 even though this may cause any of the limits referred to in this
Clause 6 to be exceeded. If it can do so, the Agent shall allocate such
Utilisation in such manner as not to cause a Default.   7.   RECEIVABLES FINANCE
  7.1   Sale of Receivables

  (a)   Each Borrower shall offer to sell all of its present and future
Receivables to the Agent by delivery to the Agent of the first Purchase Request
on the Business Day following the date on which the conditions specified in
Clause 4 (Initial Conditions Precedent) are first satisfied.     (b)   Each
offer made by a Borrower to sell Receivables to the Agent made pursuant to
(a) above shall be deemed to be accepted by the Agent upon receipt of the first
Purchase Request from the Borrower concerned.     (c)   Acceptance of an offer
of Receivables in accordance with (b) above shall (without further act or
document) suffice to constitute the assignment of all of the relevant Borrower’s
present and future Receivables in favour of the Agent.

22



--------------------------------------------------------------------------------



 



  (d)   Each Borrower shall deliver to the Agent on behalf of the Lenders duly
completed Purchase Requests (which may be in physical form or via the System) by
no later than the fifth Business Day of each month (or more often if requested
to do so by the Agent) in order to enable the Agent to monitor the Receivables
which have been sold to the Lenders pursuant to (a) above.     (e)   Payment of
the Purchase Price of any Receivables shall be made by the Lenders against
delivery of a Cash Request and in accordance with and subject to the provisions
of Clause 7.3 (Order of Application).     (f)   The Borrowers acknowledge that
payments made by the account debtors will flow through the Blocked Accounts and
that they will receive credit for, or payment in respect of, such Receivables in
the manner and to the extent set out in Clause 10.2 (Application from Blocked
Accounts).

7.2   Determination of Purchase Price       The Agent (acting reasonably and in
accordance with the other provisions of this Agreement) shall determine the
Purchase Price for the Receivables specified in a Purchase Request and will
(upon determination thereof) advise the relevant Borrower of such determination.
For the avoidance of doubt the Agent shall not have the authority to increase
the Purchase Percentage.   7.3   Order of Application

  (a)   Any amounts paid by the Lenders pursuant to a Cash Request shall be
deemed to be applied (firstly) in the payment of any outstanding and unpaid
Purchase Price and (secondly) in the drawing of a Revolving Loan.     (b)   The
Lenders’ obligation to pay the Purchase Price of any Receivable (or any unpaid
portion of it) shall terminate on the earlier of (i) the date on which the
relevant account debtor pays such Receivable and (ii) the Maturity Date.     (c)
  If a Borrower delivers a Cash Request in an amount which exceeds the Total
Availability attributable to the Borrower, then the Agent may in their
discretion nevertheless agree to make the requested Utilisation available. In
that event, the Agent shall impose an equivalent Reserve against other Borrowers
in such order and manner as it may reasonably see fit.     (d)   Where, as a
result of the application of sub-clause (c) above, any moneys paid by the
Lenders to a Borrower (the “Debtor Company”) represent payment of Purchase Price
in relation to the Purchased Receivables of another Obligor (the “Creditor
Company”) then (without double counting with the provisions of Clause 6.6
(Deemed Utilisations)) the Creditor Company shall be deemed to have made an
on-demand loan (an “Intercompany Loan”) to the Debtor Company in an amount equal
to the amount of such payment by the Lenders. Nothing in this Clause 7.3(d)
shall derogate from or affect the Agent’s right to establish sub-limits or to
take any other action pursuant to Clause 6.4 (Adjustments).

23



--------------------------------------------------------------------------------



 



8.   PROVISIONS CONCERNING L/CS   8.1   Delivery of L/C Requests.       No L/C
Request may be delivered unless the form and content of the requested L/C has
previously been approved by the Agent.   8.2   Payment of L/Cs against demand.  
    A Borrower which requests the Agent to issue or to arrange the issue of an
L/C:

  (a)   acknowledges that the Agent may at its option arrange for the issue of
such L/C through another institution selected by it and, in that event, (i) such
Borrower authorises the Agent to provide such counter-indemnities and other
undertakings as the issuing institution may reasonably require but on terms no
more onerous than the indemnities and other protections granted to the Agent by
this clause 8.2 and (ii) the indemnities and other protections granted to the
Agent pursuant to this Clause 8.2 shall apply equally to the counter-indemnities
and other undertakings so given by the Agent to the issuing institution;     (b)
  authorises the Agent and the Lenders to pay any claim made or purported to be
made under such L/C and which appears on the face of it to be in order (a
“claim”);     (c)   undertakes immediately and unconditionally on demand (i) to
pay to the Agent an amount equal to the amount of any claim and (ii) to
indemnify the Agent and the Lenders against any cost, loss or liability incurred
by the Agent or the Lenders in arranging for the issue of any L/C;     (d)  
acknowledges that (i) the Agent is not obliged to carry out any investigation or
to seek any confirmation from such Borrower or any other person before paying a
claim, (ii) the Agent will deal in Documents only and will thus not be concerned
with any matters concerning any Goods or other issues relating to the underlying
transaction or underlying obligation (as the case may be) and (iii) such
Borrower will be bound by any action taken by the Agent in good faith in
relation to any L/C (including any decision to amend or extend the L/C and any
interpretation of the terms or effect of any L/C); and     (e)   acknowledges
that its obligations of payment and reimbursement under this Clause 8.2 will not
be in any way prejudiced, affected or diminished by (i) any unenforceability of,
or amendment to or extension of, any L/C or any other document or security,
(ii) the validity, legitimacy or accuracy of any document or claim submitted
pursuant to any L/C or any action taken or omitted with respect thereto or
(iii) any other matter or thing which (but for this provision) might otherwise
have the effect of diminishing or extinguishing the Borrower’s liability
pursuant to this Clause 8.2.

24



--------------------------------------------------------------------------------



 



8.3   Pledge       All Goods and Documents are hereby and shall upon despatch
from the supplier of any Goods be deemed to be pledged by the relevant Borrower
to the Security Trustee and the Goods and the proceeds of all insurances in
relation to them and all sales of them and all of the relevant Borrower’s rights
as unpaid seller of them shall be a continuing security for the payment and
discharge in full of all of the obligations of the relevant Borrower under the
Finance Documents.   8.4   Perfection of Pledge       The Security Trustee shall
be entitled at its option to obtain possession of the Goods in order to perfect
the pledge made by Clause 8.3 (Pledge). The relevant Borrower assigns to the
Security Trustee its right, title and interest in and to the Documents and all
claims and rights arising from them and the relevant Borrower irrevocably and
unconditionally authorises the Security Trustee to sign all documents and do all
such other things as may be necessary to obtain possession of and to realise the
Goods, and to apply the proceeds in reduction of amounts owing under this
Agreement.   8.5   Trust Receipts       The Goods and the Documents shall only
be released to the relevant Borrower by the Agent against receipt by the Agent
of a duly executed trust receipt from the relevant Borrower in the Agent’s
standard form at the time or (failing such execution) shall be deemed to be
subject to a trust receipt in such form.   8.6   Separation       Each Borrower
undertakes to keep the Documents and the Goods separate and distinct from any
other bills of lading, documents of title or goods.   8.7   Lenders’ Indemnity  
    Each Lender shall (in the proportion which its Commitment bears to the Total
Commitments) immediately on demand indemnify the Agent against any loss, cost or
liability incurred by it in issuing or arranging any L/C.   9.   CURE RIGHTS  
9.1   Cure Defaults       The Agent (acting in the name of and on behalf of, the
relevant Obligor) may, at its option and upon notice to the Company to that
effect:

  (a)   cure any default by any Obligor under any agreement with respect to a
Receivable or under any other agreement with a third party as the Agent may
consider necessary to facilitate the collection of Receivables or to facilitate
access to any security under any of the Security Documents upon the same
becoming unenforceable;     (b)   make any payment, reach any settlement or
compromise, issue, make or pay any bond, appeal any judgment against an Obligor
or take any other action it may deem necessary to prevent any repossession,
seizure, execution, attachment or similar process against any plant, machinery
or other asset of an Obligor which might impair the security (or the enforcement
of any security) granted to the Security Trustee under any Security Document;
and

25



--------------------------------------------------------------------------------



 



  (c)   discharge any Taxes and any other Security Interests from time to time
subsisting with respect to any asset of any Obligor.

10.   REPAYMENT   10.1   Receivables Finance

  (a)   If the Agent determines that it has not received (in accordance with
Schedule 3 Part I paragraph 8) full payment in respect of a Purchased Receivable
on the applicable Maturity Date, then the relevant Borrower shall on demand pay
to the Agent an amount equal to the Outstanding Purchase Price in respect of
such Purchased Receivable.     (b)   Nothing in paragraph (a) above shall
prevent the Agent from pursuing payment in respect of the relevant Purchased
Receivable from the account debtor or from receiving payment of such Purchased
Receivable to the credit of a Blocked Account. Each Obligor shall render such
assistance as the Agent may reasonably require for that purpose.     (c)   The
Agent may deduct from payments in respect of Purchased Receivables made by
account debtors or any of the Obligors into a Blocked Account the then
Outstanding Purchase Price in respect of such Purchased Receivables. Any balance
remaining after such deduction shall be applied in accordance with Clause 10.2
(Application from Blocked Accounts).

10.2   Application from Blocked Accounts       Subject to the other provisions
of this Agreement, all amounts standing to the credit of the Blocked Accounts
shall be applied in the following order:

  (a)   in or towards payment of any Outstanding Purchase Price;     (b)   in
repayment of the outstanding principal amount of any Loans in such order and
manner as the Agent may determine;     (c)   in payment of any fees, costs and
expenses due from any Obligor to the Agent under any Finance Document;     (d)  
in payment of (i) all interest due on any Loans made or deemed to be made under
this Agreement and (ii) all Purchase Commission outstanding or falling due for
payment on the last Business Day of the then current month;     (e)   in or
towards payment of any other amounts owing by any Obligor under any Finance
Document; and

26



--------------------------------------------------------------------------------



 



  (f)   (by way of refund of amounts paid by account debtors in respect of
Receivables and which remain due to the relevant Borrower following the
application of paragraphs (a) — (e) above), in payment to the relevant Borrower
by credit to such Other Account as it may specify.

10.3   Revision of Order of Application

  (a)   If an Event of Default is continuing, Clause 10.2 (Application from
Blocked Accounts) shall not apply and all amounts standing to the credit of a
Blocked Account shall be applied to the liabilities of the Obligors under the
Finance Documents in such order and manner as the Majority Lenders may
determine.     (b)   If any amount standing to the credit of one Borrower’s
Blocked Account is applied in discharge of the liabilities of another Obligor,
then such Obligor shall become indebted to the relevant Borrower on the basis
set out in Clause 7.3(d) (Order of Application) with necessary adaptations.

10.4   Currencies       Where (i) any amount is held or is to be applied by the
Agent in reduction of amounts owing under this Agreement and (ii) the relevant
amounts are denominated in different currencies, the Agent may apply the amounts
so held or to be applied in the purchase of the latter currency at the Exchange
Rate (including commissions). Alternatively, the Agent may hold those funds
pending receipt of the Company’s instructions.   10.5   Repayment of Term Loans

  (a)   The relevant Borrower shall repay the IP Loan in full on the Final
Repayment Date.     (b)   With effect from the Effective Date of the Second
Amendment and Restatement Agreement the Property Loan shall not be amortising
and no Borrower shall be required to make scheduled repayments of monthly
instalments. This provision does not alter any other provision of this Agreement
which may require a prepayment or repayment of the Property Loan under any other
circumstances. The relevant Borrower shall repay the Property Loan in full on
the Final Repayment Date.

10.6   Repayments and Facility Limits

  (a)   The relevant Borrower shall from time to time on demand of the Agent
make such prepayments as may be necessary to ensure that the IP Loan at no time
exceeds 20 per cent of the then most recent IP Valuation.     (b)   The relevant
Borrower shall from time to time on demand of the Agent make such prepayments as
may be necessary to ensure that the Property Loan at no time exceeds 85 per cent
of the Market Value set out in the then most recent Property Valuation.     (c)
  Any amounts repaid pursuant to (a) or (b) above shall be applied against the
relevant repayment instalments under Clause 10.5 (Repayment of Term Loans) in
reverse order of maturity.

27



--------------------------------------------------------------------------------



 



  (d)   If at any time and for any reason (whether by reason of any Receivables
ceasing to be Eligible Receivables, any Stock ceasing to be Eligible Stock, by
reason of any fluctuation in the rate of exchange of any currency as against
sterling, whether affecting the Sterling Equivalent of any outstanding
Utilisations, the Sterling Equivalent value of any Receivable or of any Stock or
otherwise howsoever) any outstanding Utilisations cause any Availability Limit
to be exceeded, then the Company will immediately repay or procure the repayment
of such amounts (together with accrued interest on such amounts) as may be
necessary to remedy the position. If necessary for that purpose, the Company
shall also provide or procure the provision of cash cover to the Agent in
respect of any Outstanding Purchase Price and/or any contingent obligations
assumed by the Agent or the Lenders pursuant to this Agreement.

10.7   Final Repayment       On the Final Repayment Date, the Borrower will pay
(or procure payment) to the Lenders:

  (a)   in full all outstanding amounts and unpaid liabilities under the Finance
Documents (whether by way of principal, interest, commission, fees, costs,
expenses or otherwise); and     (b)   such amount as is necessary to provide
full cash collateral for any Outstanding Purchase Price and any outstanding
obligations (contingent or otherwise) assumed by the Agent or a Lender pursuant
to the terms of this Agreement.

10.8   Business Days       If any payment under any Finance Document would
otherwise be due on a day which is not a Business Day, it will be due on the
next Business Day or (if that Business Day falls in the following month) on the
preceding Business Day.   10.9   Calculation of Interest       All interest,
commitment fee and Purchase Commission under this Agreement shall be calculated
on the basis of actual days elapsed and a 365 day year (in the case of sterling)
or a 360 day year (in any other case). For the purposes of calculating interest
and Purchase Commission, any repayments received in respect of the Facilities
concerned shall be credited to the relevant Facility two Business Days following
receipt by the Lender.   10.10   Cash Collateral       Any amount to be provided
under this Agreement by way of cash collateral in respect of any contingent
liability shall stand charged to the Security Trustee by way of cash cover in
respect of such obligation and shall be held by the Security Trustee in a
blocked interest bearing account for application against such contingent
liability. Withdrawals from such account may only be made in order to pay
amounts owing to the Security Trustee or a Lender in respect of the liability
concerned and (if so requested by the Security Trustee) the relevant Borrower
shall execute a charge over such account in such form as the Security Trustee
may require. After such liability has expired or has been settled to the
satisfaction of the Agent any remaining balance shall be applied (i) in
settlement of any other amounts then owing to the Agent or the Lenders under any
Finance Documents and (ii) in repayment to the Obligor which provided such cash
collateral.

28



--------------------------------------------------------------------------------



 



11.   ILLEGALITY, PREPAYMENT AND CANCELLATION   11.1   Illegality       If after
the date of this Agreement it becomes unlawful in any applicable jurisdiction
for a Lender to perform or maintain any of its obligations as contemplated by
this Agreement then:

  (a)   that Lender shall promptly notify the Agent upon becoming aware of that
event;     (b)   upon the Agent notifying the relevant Borrowers, the Commitment
of that Lender shall be immediately cancelled;     (c)   the Borrowers to which
outstanding Utilisations have been made shall upon demand (i) pay to that Lender
all amounts then owing by them under this Agreement (including any accrued
interest, Purchase Commission, fees and other amounts) and (ii) provide cash
cover to that Lender in respect of all L/Cs or other contingent obligations
assumed at the request of that Borrower or in respect of which that Lender is
subject to a reimbursement obligation under the terms of this Agreement.

11.2   Mandatory Prepayment or Repayment

  (a)   Upon the occurrence of the sale or other disposal (including transfer or
lease) of any asset relating to either the IP Loan or the Property Loan the
Company shall ensure that the proceeds of such sale, disposal, transfer or lease
are applied in reduction of any outstanding Loans for the relevant Facility.
Upon such prepayment the IP Loan Facility Limit or the Property Loan Facility
Limit shall be reduced by the corresponding amount so prepaid and the amount of
the IP Loan Facility or the Property Loan Facility so reduced shall be cancelled
and shall not be available to be re-drawn or re-borrowed provided that if any
such proceeds of the sale, disposal, transfer or lease of any assets when
applied in reduction of any outstanding Loans result in either the IP Loan or
the Property Loan being reduced to zero and cancelled, the Company shall be
permitted to retain the balance of any such proceeds upon confirmation by the
Agent that the relevant Facility has been repaid in full and cancelled.     (b)
  Upon a UK Change of Control or an Ultimate Parent Change of Control the
Facilities will be cancelled and all outstanding Loans, together with accrued
interest, and all other amounts accrued under the Finance Documents, shall
become immediately due and payable.     (c)   In the event that the Company
re-finances the whole of the Facility it shall repay all amounts outstanding
under the Finance Documents together with accrued interest and the Facilities
shall be reduced to zero and cancelled.

29



--------------------------------------------------------------------------------



 



11.3   Voluntary Prepayment

  (a)   A Borrower to which a Revolving Loan has been made may, if it gives to
the Agent not less than 10 Business Day’s prior written notice, prepay the whole
or any part of that Loan (but, if in part, being an amount that reduces the
amount of any Revolving Loan by a minimum amount of £200,000).     (b)   A
Borrower to which a Term Loan has been made may, if it gives to the Agent not
less than 10 Business Day’s prior written notice, prepay the whole or any part
of that Loan in multiples of £100,000. Any amount so prepaid may not be
re-drawn. The IP Loan Facility (in respect of prepayments of the IP Loan) and
the Property Loan Facility (in respect of prepayments of the Property Loan)
shall be cancelled by the amount of any such voluntary prepayment. No prepayment
and cancellation fee will be payable under clause 11.5 (Prepayment and
Cancellation Fee) in respect of any such voluntary prepayment.     (c)   Any
amounts payable to an Obligor under an Overage Agreement (“Overage Receipts”)
are required to be paid into a Blocked Account and the order of application set
out in Clause 10.2 shall apply to such Overage Receipts unless and to the extent
that the relevant Obligor elects to make a voluntary prepayment under this
paragraph (c). An Obligor may, if it gives to the Agent not less than 10
Business Day’s prior written notice, prepay the whole or any part of a Revolving
Loan, a Receivables Loan, the Property Loan or the IP Loan in an amount equal to
an Overage Receipt. Such prepayments may be made on each occasion that an
Obligor has an Overage Receipt. The IP Loan Facility (in respect of prepayments
of the IP Loan) and the Property Loan Facility (in respect of prepayments of the
Property Loan) shall be cancelled by the amount of any such voluntary
prepayment. No prepayment and cancellation fee will be payable under clause 11.5
(Prepayment and Cancellation Fee) in respect of any voluntary prepayment from an
Overage Receipt.

11.4   Voluntary cancellation       The Company may, if it gives the Agent not
less than 10 Business Days’ prior written notice, cancel the whole or any part
of a Facility whereupon such Facility shall be cancelled to the extent stated in
such notice. Any such cancellation shall reduce the Commitments of the Lenders
rateably. No cancellation notice may be given in respect of amounts represented
by outstanding Utilisations.

30



--------------------------------------------------------------------------------



 



11.5   Prepayment and Cancellation Fee       If the whole or any part of a
Facility is pre-paid or cancelled as a result of (i) any refinancing of any of
the Facilities by any person and whether by way of debt or equity or any
combination of them or (ii) an Event of Default under Clause 22.6 (Insolvency
Proceedings) then and in each such case the relevant Borrower shall pay to the
Lenders on the effective date of such pre-payment or cancellation a pre-payment
or cancellation fee calculated as a percentage of the amount of the Facilities
so prepaid or cancelled, as follows (save that, subject always to Clause 11.4
(Voluntary Cancellation), in the case of a partial pre-payment of any Term Loan
the Facility Limit shall remain the same and only the IP Loan Facility Limit or
the Property Loan Facility Limit (as the case may be) shall reduce):

      (1)
Number of Months
from Effective Date of the Second
Amendment and Restatement Agreement   (2)
Applicable Percentage       0 — 12   0.75 per cent       12 — Final Repayment
Date   zero

11.6   Restrictions and conditions

  (a)   Any notice of cancellation or prepayment given pursuant to this Clause
11 shall be irrevocable and, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.     (b)   Any repayment or prepayment under this
Agreement shall be made together with accrued interest, Purchase Commission, and
any other amounts owing in respect of the amount repaid or prepaid.     (c)   No
amount of any Facility which is cancelled may subsequently be reinstated. Save
as provided by Clause 5.4 (Reutilisation) no amount repaid or prepaid may be
redrawn.     (d)   The Borrowers shall not repay, prepay or cancel the
Facilities or any part of them except at the times and in the manner expressly
provided for in this Agreement.     (e)   If the Agent receives a notice under
this Clause 11 it shall promptly forward that to the relevant Lender.

12.   INTEREST AND PURCHASE COMMISSION   12.1   Calculation of interest and
Purchase Commission       The rate of interest on each Loan and the rate of
Purchase Commission payable in respect of the Outstanding Purchase Price for
each Purchased Receivable shall be the percentage rate per annum which is the
aggregate of:

  (a)   the Margin;     (b)   the Bank of Ireland Base Rate; and     (c)   the
Mandatory Cost.

12.2   Payment of interest and Purchase Commission

  (a)   Each Borrower to which a Loan has been made shall pay accrued interest
on that Loan on the last Business Day of each month.

31



--------------------------------------------------------------------------------



 



  (b)   Each Borrower which has sold a Receivable to the Agent shall on the last
Business Day of each month pay accrued Purchase Commission with respect to the
Purchase Price thereof calculated from the date on which the Purchase Price was
paid in response to the applicable Cash Request until the Actual Date of
Payment.

12.3   Default interest       If an Event of Default has occurred and so long as
the same is continuing, interest or Purchase Commission (as the case may be)
shall accrue on all amounts owing under the Finance Documents at a rate which is
two per cent. higher than the rate ascertained pursuant to Clause 12.1
(Calculation of interest and Purchase Commission). Any interest or Purchase
Commission accruing under this Clause 12.3 shall be payable on demand and may be
compounded on such basis as the Agent deems appropriate.   13.   FEES   13.1  
Commitment fee       The Company shall pay to the Agent on behalf of the Lenders
in respect of their Commitment a fee as set out in the Replacement Fee Letter in
relation to the daily undrawn/unutilised amount of the Facility Limit. The
accrued commitment fee is payable on the last day of each calendar month which
ends during the relevant Availability Period, on the last day of the
Availability Period for the relevant Facility and, if cancelled in full, on the
effective date of such cancellation.   13.2   Arrangement fee       The Company
shall pay to the Agent on the date of this Agreement an arrangement fee as set
out in the Replacement Fee Letter.   13.3   Monitoring Fee       The Company
shall pay to the Agent a monitoring fee as set out in the Replacement Fee
Letter.   13.4   L/C Fee       Each Borrower shall pay to the Agent on behalf of
the Lenders in respect of their Commitment a fee as set out in the Replacement
Fee Letter in relation to the face amount of each L/C issued at the request of
that Borrower in respect of the period from the date of issue until the expiry
of such L/C. Such fee shall be paid monthly in arrears and on the Expiry Date of
such L/C.   13.5   Amendment Fee       The Company shall pay the Agent a fee of
£300,000 for the account of the Lenders on the Effective Date of the Second
Amendment and Restatement Agreement (the “Amendment Fee”).   14.   SET-OFF AND
TAX GROSS UP   14.1   No Set-Off by Obligors       All payments to be made by an
Obligor under the Finance Documents shall be calculated and be made without (and
free and clear of any deduction for) any set-off or counterclaim.

32



--------------------------------------------------------------------------------



 



14.2   Tax gross-up

  (a)   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     (b)   The Company
shall promptly upon becoming aware that an Obligor must make a Tax Deduction (or
that there is any change in the rate or the basis of a Tax Deduction) notify the
Agent accordingly.     (c)   If a Tax Deduction is required by law to be made by
an Obligor, the amount of the payment due from that Obligor shall be increased
to an amount which (after making any Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required.    
(d)   If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.    
(e)   Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Agent for the relevant Finance Party evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

14.3   Tax Indemnity

  (a)   The Company shall (within three Business Days of demand by the Agent)
pay to the relevant Finance Party an amount equal to the loss, liability or cost
which a Finance Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Finance Party in respect of a Finance
Document.     (b)   Paragraph (a) above shall not apply to any Tax assessed on a
Finance Party if that Tax is imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party.

14.4   Excluded Claims       If a Lender is not or ceases to be a Qualifying
Lender, no Obligor shall be liable to pay to the Agent under Clause 14.2 (Tax
Gross-up) or 14.3 (Tax Indemnity) any amount in respect of losses levied or
imposed in excess of the amount that on Obligor would have been obliged to pay
if that Lender had been or had not ceased to be a Qualifying Lender save to the
extent that such increase is a result of a change in any law after the date
hereof.   14.5   Tax Credit       If an Obligor makes a Tax Payment and the
relevant Finance Party determines that:

  (a)   a Tax Credit is attributable to that Tax Payment; and

33



--------------------------------------------------------------------------------



 



  (b)   that Finance Party has obtained, utilised and retained that Tax Credit,

    that Finance Party shall pay an amount to the Obligor which it determines
will leave it (after that payment) in the same after-Tax position as it would
have been in had the Tax Payment not been made by the Obligor. An Obligor may,
upon reasonable written request, require the Agent promptly to produce
reasonable evidence as to whether or not the criteria in this clause 14.5 are
satisfied.   14.6   Stamp taxes       The Company shall pay and, within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of or in order to register or enforce
any Finance Document.   14.7   Value added tax

  (a)   All consideration expressed to be payable under a Finance Document by an
Obligor to Finance Party shall be deemed to be exclusive of any VAT. If VAT is
chargeable on any supply made by that Finance Party to an Obligor in connection
with a Finance Document, that Obligor shall pay to that Finance Party (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT and the Agent shall issue a VAT invoice in respect of such
amount to the extent that it is reasonably able to do so.     (b)   Where a
Finance Document requires an Obligor to reimburse a Finance Party for any costs
or expenses, that Obligor shall also at the same time pay and indemnify a
Finance Party against all VAT incurred by the Agent in respect of the costs or
expenses to the extent that a Finance Party reasonably determines that it is not
entitled to credit or repayment of the VAT.

15.   INCREASED COSTS   15.1   Increased costs

  (a)   Subject to Clause 15.3 (Exceptions) the Company shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation in each
case which arises after the date hereof or (ii) compliance with any law or
regulation applicable to each Lender or its Affiliate made after the date of
this Agreement.     (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (ii)   an additional or
increased cost; or

34



--------------------------------------------------------------------------------



 



  (iii)   a reduction of any amount due and payable under any Finance Document,

    which is incurred or suffered by a Finance Party or any of its Affiliates to
the extent that it is attributable to that Finance Party having entered into
this Agreement or funding or performing its obligations under any Finance
Document.   15.2   Increased cost claims       If a Finance Party intends to
make a claim pursuant to Clause 15.1 (Increased costs) it shall notify the
Company and the Agent of the event giving rise to the claim.   15.3   Exceptions
      Clause 15.1 (Increased costs) does not apply to the extent any Increased
Cost is:

  (a)   attributable to a Tax Deduction required by law to be made by an
Obligor;     (b)   compensated for by Clause 14.3 (Tax indemnity) (or would have
been compensated for under Clause 14.3 (Tax indemnity) but was not so
compensated solely because the exclusion in paragraph (b) of Clause 14.3 (Tax
indemnity) applied);     (c)   compensated for by the payment of the Mandatory
Cost; or     (d)   attributable to the wilful breach or default or negligence by
a Finance Party or its Affiliates of any law or regulation.

16.   OTHER INDEMNITIES   16.1   Currency indemnity       If any sum due from an
Obligor under the Finance Documents (a “Sum”), or any order, judgment or award
given or made in relation to a Sum, has to be converted from the currency (the
“First Currency”) in which that Sum is payable into another currency (the
“Second Currency”) for the purpose of:

  (a)   making or filing a claim or proof against that Obligor;     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

    that Obligor shall as an independent obligation, within three Business Days
of demand, indemnify the relevant Finance Party against (i) any cost, loss or
liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum and (ii) the
costs involved in effecting any such currency conversion.   16.2   Foreign
Exchange Indemnity       Each Obligor agrees to assume all risks associated with
any Forex Transaction entered into at its request. Accordingly each Obligor
shall on demand indemnify each Finance Party against any cost, loss, liability
or expense which a Finance Party may suffer or incur as a result of or in
connection with the conclusion, execution or performance of any Forex
Transaction.

35



--------------------------------------------------------------------------------



 



16.3   Other indemnities       The Company shall (or shall procure that an
Obligor will), within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability (including loss of Margin and
redeployment costs) incurred by that Finance Party as a result of:

  (a)   the occurrence of any Event of Default;     (b)   a failure by an
Obligor to pay any amount due under a Finance Document on its due date;     (c)
  funding, or making arrangements to fund, a Utilisation requested by a Borrower
in a Utilisation Request but not made by reason of the operation of any one or
more of the provisions of this Agreement; or     (d)   a Loan (or part of a
Loan) not being prepaid in accordance with a notice of prepayment given by a
Borrower or the Company.

16.4   Indemnity to the Agent       The Company shall promptly indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

  (a)   investigating any event which it reasonably believes is a Default; or  
  (b)   acting or relying on any notice, request or instruction which it
reasonably believes to be genuine, correct and appropriately authorised.

17.   COSTS AND EXPENSES   17.1   Transaction expenses       The Company shall
on demand pay the Agent for the account of the Finance Parties the amount of all
costs and expenses (including legal and valuation fees) reasonably incurred by
it in connection with the negotiation, preparation, printing and execution of:

  (a)   this Agreement, the Second Amendment and Restatement Agreement and any
other documents referred to in this Agreement;     (b)   any other Finance
Documents executed after the date of this Agreement; and     (c)   any Property
Valuation, any IP Valuation and any Appraisal delivered pursuant to the terms of
any Finance Document, if and to the extent to which the Agent has paid, or has
agreed with the valuer to pay, the costs thereof.

17.2   Amendment costs       If an Obligor requests an amendment, waiver or
consent, the Company shall, within three Business Days of demand, reimburse the
Agent for the account of the Finance Parties for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Agent in responding
to, evaluating, negotiating or complying with that request or requirement.

36



--------------------------------------------------------------------------------



 



17.3   Collection Costs       The Company shall on demand pay the Agent for the
account of the Finance Parties the amount of all costs and expenses (including
legal fees) incurred by the Agent in connection with:

  (a)   the remission of loan proceeds, collection of cheques and other items,
the issue, maintenance and renewal of L/Cs, establishing and maintaining Charged
Accounts, together with the Agent’s associated and customary fees; and     (b)  
all out of pocket expenses and costs from time to time (including those incurred
prior to the date of this Agreement) during the course of periodic field
examinations and appraisals of the Obligor’s assets and operations plus a daily
charge at the rate of £650 for the Agent’s examinations in the field and office
for up to four such specific field examinations in any 12 month period prior to
a Default and for any other or additional such examinations following a default.

17.4   Enforcement and other costs       The Company shall, within three
Business Days of demand, pay to the Agent for the account of the Finance Parties
the amount of all costs and expenses (including legal fees) incurred by any
Finance Party in connection with the exercise or enforcement of, or the
preservation of any rights or discretions under, any Finance Document
(including, without limitation, any payments made to third parties in accordance
with the terms of the Finance Documents to preserve, protect or enhance any
Security Interest granted to the Agent).   17.5   Stamp Duty on Transfers      
No obligor shall be liable for any stamp duty payable in relation to any
transfer of any Loan or any part thereof from one to another Finance Party.  
18.   GUARANTEE AND INDEMNITY   18.1   Guarantee and indemnity       Each
Guarantor irrevocably and unconditionally jointly and severally:

  (a)   guarantees to each Finance Party punctual performance by each Borrower
of all that Borrower’s obligations under the Finance Documents;     (b)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and     (c)   indemnifies each Finance Party immediately on demand against any
cost, loss or liability suffered by each Finance Party if any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which each Finance
Party would otherwise have been entitled to recover.



37



--------------------------------------------------------------------------------



 



18.2   Continuing guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Obligor under the
Finance Documents, regardless of any intermediate payment or discharge in whole
or in part.   18.3   Reinstatement       If any payment by an Obligor or any
discharge given by each Finance Party (whether in respect of the obligations of
any Obligor or any security for those obligations or otherwise) is avoided or
reduced as a result of insolvency or any similar event:

  (a)   the liability of each Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   that Finance
Party shall be entitled to recover the value or amount of that security or
payment from each Obligor, as if the payment, discharge, avoidance or reduction
had not occurred.

18.4   Waiver of defences       The obligations of each Guarantor under this
Clause 18 will not be affected by an act, omission, matter or thing which, but
for this Clause, would reduce, release or prejudice any of its obligations under
this Clause 18 (without limitation and whether or not known to it or a Finance
Party) including:

  (a)   any time, waiver or consent granted to, or composition with, any Obligor
or other person;     (b)   the release of any other Obligor or any other person
under the terms of any composition or arrangement with any creditor of any
Obligor;     (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of an Obligor
or any other person;     (e)   any amendment (however fundamental) or
replacement of a Finance Document or any other document or security;     (f)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or     (g)   any
insolvency or similar proceedings.

18.5   Immediate recourse       Each Guarantor waives any right it may have of
first requiring a Finance Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this Clause 18. This waiver
applies irrespective of any law or any provision of a Finance Document to the
contrary.

38



--------------------------------------------------------------------------------



 



18.6   Appropriations       Until all amounts which may be or become payable by
the Obligors under or in connection with the Finance Documents have been
irrevocably paid in full, each Finance Party (or any trustee or agent on its
behalf) may:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the agent (or any trustee or agent on its behalf) in respect
of those amounts, or apply and enforce the same in such manner and order as it
sees fit (whether against those amounts or otherwise) and no Guarantor shall be
entitled to the benefit of the same; and     (b)   hold in an interest-bearing
suspense account any moneys received from any Guarantor or on account of any
Guarantor’s liability under this Clause 18.

18.7   Deferral of Guarantors’ rights       Until all amounts which may be or
become payable by the Obligors under or in connection with the Finance Documents
have been irrevocably paid in full and unless the Agent otherwise directs, no
Guarantor will exercise any rights which it may have by reason of performance by
it of its obligations under the Finance Documents:

  (a)   to be indemnified by an Obligor;     (b)   to claim any contribution
from any other guarantor of any Obligor’s obligations under the Finance
Documents; and/or     (c)   to take the benefit (in whole or in part and whether
by way of subrogation or otherwise) of any rights of the Finance Parties under
the Finance Documents or of any other guarantee or security taken pursuant to,
or in connection with, the Finance Documents by any Finance Party.

18.8   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Finance Party.   19.   REPRESENTATIONS AND WARRANTIES       Each Obligor
makes the representations and warranties set out in this Clause 19 to each
Finance Party on the date of this Agreement.   19.1   Status

  (a)   It is a corporation, duly incorporated and validly existing under the
law of its jurisdiction of incorporation.     (b)   It has the power to own its
assets and carry on its business as it is being conducted.



39



--------------------------------------------------------------------------------



 



19.2   Binding obligations       The obligations expressed to be assumed by it
in each Finance Document are legal, valid, binding and enforceable obligations.
  19.3   Non-conflict with other obligations       The entry into and
performance by it of, and the transactions contemplated by, the Finance
Documents do not and will not conflict with:

  (a)   any law or regulation applicable to it;     (b)   its Constitutional
Documents; or     (c)   any agreement or instrument binding upon it or any of
its assets.

19.4   Power and authority       It has the power to enter into, perform and
deliver, and has taken all necessary action to authorise its entry into,
performance and delivery of, the Finance Documents to which it is a party and
the transactions contemplated by those Finance Documents.   19.5   Validity and
admissibility in evidence       All Authorisations required or desirable:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and     (b)  
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

    have been obtained or effected and are in full force and effect.   19.6   No
filing or stamp taxes       Under the law of its jurisdiction of incorporation
it is not necessary that the Finance Documents be filed, recorded or enrolled
with any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Finance Documents
or the transactions contemplated by the Finance Documents.   19.7   No default

  (a)   No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.     (b)   No other event or
circumstance is outstanding which constitutes a default under any other
agreement or instrument which is binding on it or any of its Affiliates or to
which its (or its Affiliates’) assets are subject which might have a Material
Adverse Effect.

19.8   No misleading information

  (a)   Any information provided by the Company or any of its Affiliates (i) in
connection with the negotiation of the Facilities and the Finance Documents and
(ii) in connection with any valuations or reports required to be prepared for
the purposes of this Agreement was (in each case) true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.

40



--------------------------------------------------------------------------------



 



  (b)   Nothing has occurred since the date on which such information was
provided which would render it untrue or misleading as at the date it was
provided or as at the date at which it is stated in any material respect.

19.9   Financial statements

  (a)   Its latest audited financial statements were prepared in accordance with
GAAP consistently applied.     (b)   Its latest audited financial statements
fairly represent its financial condition and operations (consolidated in the
case of the Company) during the relevant financial year.     (c)   There has
been no material adverse change in its business or financial condition
(consolidated in the case of the Company) since the date to which its latest
audited financial statements were made up.

19.10   Pari passu ranking       Its payment obligations under the Finance
Documents rank at least pari passu with the claims of all its other unsecured
and unsubordinated creditors, except for obligations mandatorily preferred by
law applying to companies generally.   19.11   No proceedings pending or
threatened       No litigation, arbitration or administrative proceedings of or
before any court, arbitral body or agency which, if adversely determined, might
reasonably be expected to have a Material Adverse Effect have (to the best of
its knowledge and belief) been started or threatened against it or any of its
Affiliates.   19.12   Retention of Title       Any list provided to the Agent
prior to the date of this Agreement and which provides details of those
suppliers whose terms of business include retention of title provisions is
complete and accurate in all material respects and (apart from those named in
any such list), there are no suppliers which impose such provisions.   19.13  
Bank Accounts       All the accounts maintained or used by any Obligor at any
bank or financial institution have been included within the definition of
Charged Accounts.   19.14   Dormant Subsidiaries       Each of the companies
listed as a Dormant Subsidiary has not traded in the last financial year.  
19.15   Repetition       The representations and warranties in this Clause 19
(other than those set out in Clause 19.6 (No filings or stamp duty) (the
“Repeating Representations”) are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on the date of each Utilisation
Request and on each Utilisation Date.

41



--------------------------------------------------------------------------------



 



20.   INFORMATION AND FINANCIAL UNDERTAKINGS       The undertakings in this
Clause 20 remain in force from the date of this Agreement for so long as any
amount is outstanding under the Finance Documents or any Facility remains
available for utilisation.   20.1   Notification of default       Each Obligor
shall notify the Agent of any Default (and the steps, if any, being taken to
remedy it) promptly upon becoming aware of its occurrence.   20.2   Reporting
and Financial Undertakings

  (a)   Each Obligor will comply with each of the undertakings set out in
Schedule 3 (Reporting and Financial Undertakings).     (b)   Upon the accession
of any Additional Obligor each Obligor will comply with the Additional Reporting
and Financial Undertakings for an Additional Obligor as set out in Schedule 3
Part II (Additional Reporting and Financial Undertakings from Additional
Obligors).

21.   GENERAL UNDERTAKINGS       The undertakings in this Clause 21 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Facility remains available for utilisation.  
21.1   Authorisations       Each Obligor shall promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified copies to the Agent of,

    any Authorisation required under any law or regulation of its jurisdiction
of incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.   21.2
  Compliance with laws       Each Obligor shall comply in all respects with all
laws to which it may be subject, if failure so to comply would materially impair
its ability to perform its obligations under the Finance Documents.   21.3  
Negative pledge

  (a)   No Obligor shall create or permit to subsist any Security Interest
(other than a Permitted Security Interest) over any of its assets.     (b)   No
Obligor shall:

  (i)   sell, transfer or otherwise dispose of any of its assets on terms
whereby they are or may be leased to or re-acquired by an Obligor;

42



--------------------------------------------------------------------------------



 



  (ii)   enter into any arrangement under which money or the benefit of a bank
or other account may be applied, set-off or made subject to a combination of
accounts; or     (iii)   enter into any other preferential arrangement having a
similar effect,

    in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.   21.4   Disposals

  (a)   No Obligor shall enter into a single transaction or a series of
transactions (whether related or not) and whether voluntary or involuntary to
sell, lease, transfer or otherwise dispose of any asset.     (b)   Paragraph
(a) above does not apply to any sale, lease, transfer or other disposal:

  (i)   that is a Permitted Disposal;     (ii)   relating to the disposal of
Stock and made in the ordinary course of business;     (iii)   of assets in
exchange for other assets comparable or superior as to type, value and quality;
    (iv)   relating to the application of cash in the acquisition of goods and
services in the ordinary course of trading and in a manner consistent with the
Finance Documents;     (v)   relating to the disposal of obsolete assets where
any proceeds of sale are paid into a Blocked Account;     (vi)   relating to any
disposal of any asset (other than Eligible Equipment) where the higher of the
market value or consideration receivable (when aggregated with the higher of the
market value or consideration receivable for any other sale, lease, transfer or
other disposal, other than any permitted under paragraphs (i) to (iii) above)
does not exceed £100,000 (or its equivalent in another currency or currencies)
in any financial year and the proceeds are paid into a Blocked Account;    
(vii)   relating to the transfer of shares or other ownership interests in the
Company or an Original Borrower by a member of the Group to another member of
the Group;     (viii)   that is made on an intra-Group basis to another Obligor;
or     (ix)   which has been approved in writing by the Majority Lenders.



43



--------------------------------------------------------------------------------



 



21.5   Mergers and Acquisitions

  (a)   No Obligor shall enter into any amalgamation, demerger, merger or
corporate reconstruction or acquire any business, undertaking or (except in the
ordinary course of business) other assets of any kind (other than as part of a
reconstruction, amalgamation or reorganisation on terms previously agreed with
the Majority Lenders).     (b)   Paragraph (a) above does not apply to any
amalgamation, demerger, merger, striking off or corporate reconstruction of any
Dormant Subsidiary carried out as part of an administrative reorganisation of
the Group carried out with the consent of the Agent, such consent not to be
unreasonably withheld or delayed.

21.6   Change of business       The Company shall procure that no substantial
change is made to the general nature of the business of the Company or any
Obligor from that carried on at the date of this Agreement.   21.7   Intra-Group
Arrangements

  (a)   No Obligor will, without obtaining the Agent’s prior written consent:

  (i)   pay any dividend or make any other distribution of any of its assets to
its shareholders or any of them other than in respect of AMAP Disposal Proceeds;
or     (ii)   pay any other moneys, whether by way of interest, management fees
or otherwise howsoever, to any Affiliate, Subsidiary (including any Dormant
Subsidiary) or any shareholder, director or employee except for payments in the
ordinary course of, and pursuant to the reasonable requirements of, trading and
on arms length commercial terms; or     (iii)   redeem any of its ordinary or
preference share capital.

  (b)   Notwithstanding the foregoing provisions of this Clause 21.7, the
Company may pay the Marketing Re-Charge.     (c)   The Parties agree that if
royalties are at customary and reasonable commercial rates and they comply with
the other requirements of paragraph (a)(ii) above then they may be paid
intra-Group.

21.8   Financial Indebtedness       No Obligor will incur any Financial
Indebtedness other than:

  (a)   under the Finance Documents;     (b)   normal trade credit granted to it
in the ordinary course of business;

44



--------------------------------------------------------------------------------



 



  (c)   equipment, vehicle and operating leases and hire purchase transactions
entered into in the ordinary course of business where the total annual Financial
Indebtedness for such leases and transactions for the Obligors as a whole does
not exceed £500,000 at any one time;     (d)   the Wombourne Sale and Leaseback;
    (e)   with respect to loans made to it by another Obligor which is a Chargor
under the Debenture and loans permitted pursuant to paragraph (c) of Clause 21.9
(Making Loans); or     (f)   Financial Indebtedness is incurred in the ordinary
course of, and pursuant to the reasonable requirements of, trading and on arms’
length commercial terms in connection with the Group’s trade payables or the
Group’s Hong Kong sourcing operations.

21.9   Making Loans       No Obligor will be a creditor with respect to any
Financial Indebtedness except for:

  (a)   the grant of normal trade credit in the ordinary course of its trade;  
  (b)   loans made by it to another Obligor which is a Chargor under the
Debenture;     (c)   from the date of this Agreement for a period of twelve
months Existing Inter-Company Loans PLUS Year 1 Additional Inter Company Loans;
and     (d)   after the expiry of twelve months from the date of this Agreement
an Obligor shall be permitted to incur an increase in the amount of Existing
Inter-Company Loans and the Additional Inter Company Loans by an amount not
greater than Net Trading Cashflow minus Fixed Charge for the immediately
preceding 12 month period.

Any amounts referred to in (d) above shall be adjusted to reflect any Stock that
is considered for Utilisations made in relation to Stock in European
Jurisdictions where a European Sales Entity has satisfied the conditions of
Schedule 2 part II (Additional Conditions Precedent for Lending in Relation to
Stock in European Jurisdictions).

21.10   Bank Accounts       No Obligor will open or maintain any account of any
type with any bank or financial institution providing like services other than
the Charged Accounts.   21.11   Insurance       Each Obligor will:

  (a)   as regards all its assets and property of any kind (i) arrange and
maintain in full force and effect insurances (including consequential loss,
business interruption and public liability and damage and other insurances
usually maintained by companies carrying on the same type of business under
similar circumstances and generally available in the market) in such amounts, on
such terms and with such insurers as the Agent may approve and (ii) arrange and
maintain such further and other insurances as the Agent may reasonably request;

45



--------------------------------------------------------------------------------



 



  (b)   procure that the Agent’s interest is noted on the following policies:
(i) RKK 270407 held with Royal and Sun Alliance, (ii) NK/14465575 held with
Allianz Cornhill Engineering and (iii) 2002/5/000002493 held with CAN Maritime
Insurance Company Limited in such manner as the Agent may in its absolute
discretion require and will use all reasonable endeavours to ensure that the
Agent is named as sole loss payee (but without having any obligation for
premiums);     (c)   ensure that every policy of insurance contains a standard
mortgagee clause, whereby such insurance will not be invalidated, vitiated or
avoided as against a mortgagee (or such other terms as the Agent may agree);    
(d)   supply to the Agent copies of all such policies of insurance and all
endorsements and renewals of such policies, together with receipts for premiums;
    (e)   duly and punctually pay all premiums in respect of its insurances and
not do or omit to do any act, matter or thing whereby any such insurance may be
or becomes void or voidable at the option of the insurers or settle any claim in
respect of those insurances except for claims not exceeding £5,000 without the
prior written consent of the Agent, such consent not to be unreasonably withheld
or delayed;     (f)   comply with, enforce and not waive, release, terminate or
vary (or agree so to do) any material obligations arising under all policies of
insurance and in particular, but without limitation, it shall notify the Agent
immediately upon receiving notice from any insurer that the details of any
insurance policy are to change in any way and upon receiving notice from any
insurer terminating any insurance policies;     (g)   in the event that it
receives from any insurer notice that such insurer is terminating any insurance
policy, it shall use all reasonable endeavours to enter into a corresponding
policy with an insurer approved by the Agent and procure that such steps are
taken as may be necessary to ensure that such policy complies in all respects
with the terms of this Agreement; and     (h)   immediately give notice to the
Agent of any occurrence which gives rise, or might give rise, to a single claim
exceeding £50,000 under any policy of insurance.

If any Obligor at any time fails to perform any of its obligations contained in
this Clause, 21.11 the Agent may effect or renew such insurance as it thinks fit
and such Obligor shall reimburse the Agent for the costs thereby incurred on
demand.

46



--------------------------------------------------------------------------------



 



21.12   Financial Year End/Change of Auditors       No Obligor will alter its
financial year end or replace its auditors without (in each case) the prior
written consent of the Agent unless such another is ranked in the top ten of
auditors as determined by the Society of Chartered Accountants.   21.13   Taxes
      Each Obligor will promptly pay all Taxes as and when they fall due (except
where the Agent agrees that any relevant amounts are subject to a bona fide
dispute).   21.14   Change of Name       No Obligor will change its name without
giving the Agent 30 days’ prior written notice of the proposed new name and will
supply a copy of the relevant certificate of incorporation on change of name to
the Agent as soon as it becomes available.   21.15   Realisation of Credit Terms
      Each Obligor shall in a timely manner collect and pursue the collection of
all Receivables owing to it by all account debtors and shall ensure that such
sums are paid into the relevant Blocked Account in accordance with the terms of
Schedule 3 Part I paragraph 9 (Reporting and Financial Undertakings).   21.16  
Comala       The Company shall use all reasonable endeavours to ensure that
within 180 days after the Effective Date of the Second Amendment and Restatement
Agreement each Obligor shall have completed all forms and procedures necessary
for the use of the System by the Obligors to deliver Utilisation Requests and
other information required to be delivered to the Agent under this Agreement.  
22.   EVENTS OF DEFAULT       Each of the events or circumstances set out in
this Clause 22 is an Event of Default.   22.1   Non-payment       An Obligor
does not pay on the due date any amount payable pursuant to a Finance Document
at the place at and in the currency in which it is expressed to be payable
unless (i) its failure to pay is caused by administrative or technical or other
manifest error (not attributable to an Obligor) and (ii) payment is made within
two Business Days of its due date.   22.2   Other obligations

  (a)   An Obligor does not comply with the provisions of Clauses 21.3 (Negative
Pledge), 21.4 (Disposals), 21.8 (Financial Indebtedness), 21.9 (Making Loans),
21.11 (Insurance) or any of the undertakings set out in Schedule 3 Parts I and
II (as applicable) (Reporting and Financial Undertakings) and where such
non-compliance if capable of remedy, such Obligor fails to remedy the same
within five Business Days thereof; or     (b)   An Obligor does not comply with
any other provision of the Finance Documents and, where such non-compliance is
capable of remedy, such Obligor fails to remedy same within ten Business Days of
becoming aware thereof.



47



--------------------------------------------------------------------------------



 



22.3   Misrepresentation       Any representation, warranty or statement made or
deemed to be made by an Obligor in the Finance Documents or any other document
delivered by or on behalf of any Obligor under or in connection with any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made.   22.4   Cross default

  (a)   Any Financial Indebtedness of any Obligor (other than Financial
Indebtedness of an Obligor to Salton Hong Kong Limited) exceeding £100,000 (or
its equivalent in other currencies) in the aggregate is not paid when due and
such sum is not to be challenged by the Obligor with a bona fide claim.     (b)
  An event of default (however described) occurs under any document relating to
Financial Indebtedness of any Obligor exceeding £50,000 (or its equivalent in
other currencies).     (c)   Any Security Interest with respect to any Financial
Indebtedness of any Obligor becomes enforceable.     (d)   An amount in excess
of £1,000,000 in aggregate owed to trade creditors of any Obligor (other than
Salton Hong Kong Limited) remains outstanding following the expiry of any
customary trade credit period and such sum is not to be challenged by the
Obligor with a bona fide claim.

22.5   Insolvency

  (a)   An Obligor is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.     (b)   The
value of the assets of any Obligor is less than its liabilities (taking into
account contingent and prospective liabilities).     (c)   A moratorium is
declared in respect of any indebtedness of any Obligor.

22.6   Insolvency proceedings       Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Obligor;     (b)   a
composition, compromise, assignment or arrangement with any creditor of any
Obligor;     (c)   the appointment of a liquidator, receiver, administrative
receiver, administrator compulsory manager or other similar officer in respect
of any Obligor or any of its assets; or

48



--------------------------------------------------------------------------------



 



  (d)   enforcement of any Security Interest over any assets of any Obligor, or
any analogous procedure or step is taken in any jurisdiction,

other than a members voluntary winding up or striking off of a Dormant
Subsidiary carried out with the prior written consent of the Agent (such consent
not to be unreasonably withheld or delayed).

22.7   Cessation of Business       Any Obligor ceases or threatens to cease, to
carry on all or a substantial part of its business.   22.8   Creditors’ process
      Any expropriation, attachment, sequestration, distress or execution
affects any asset of any Obligor and is not discharged within 10 Business Days.
  22.9   Charged Account Arrangements       Any bank repudiates or purports to
terminate the arrangements set out in the Debenture in relation to any Charged
Account or a cash-sweep or payment required to be made under any Finance
Document from a Charged Account is not made in the amount and manner required
other than as a result of administrative error which is remedied within 2
Business Days of becoming aware thereof.   22.10   Material adverse change      
An event or series of events occurs which, in the reasonable opinion of the
Majority Lenders, could be reasonably expected to have a Material Adverse
Effect.   22.11   Acceleration       On and at any time after the occurrence of
an Event of Default which is continuing the Agent may, by notice to the Company:

  (a)   declare that an Event of Default has occurred; and/or     (b)   cancel
the Facilities whereupon they shall immediately be cancelled; and/or     (c)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or
    (d)   declare that all or part of the Loans be payable on demand, whereupon
they shall immediately become payable on demand by the Lenders; and/or     (e)  
declare that the Company shall immediately pay or procure the payment of cash
cover in respect of the Outstanding Purchase Price, the L/Cs and the Forex
Transactions, whereupon such amounts shall become immediately due and payable.
The provisions of Clause 10.10 (Cash collateral) shall apply to any cash cover
to be provided under this Clause 22.11(e).



49



--------------------------------------------------------------------------------



 



22.12   Agent’s Rights following Default       Without prejudice to the other
provisions of this Clause 22 or any of its other rights under any Finance
Documents, the Agent may, at any time while a Default is continuing (and without
incurring any liability for the exercise or non-exercise of any such power):

  (a)   require each Obligor immediately to deliver to it all original documents
relating to the Receivables and the contracts giving rise to them; and/or    
(b)   give notice (or require the relevant Obligors to give notice) to the
account debtors to the effect that the Receivables have been assigned to the
Agent and requiring that payment be made to such account as the Agent may
specify; and/or     (c)   extend the time for payment of any Receivable or
otherwise enter into any arrangements for the settlement, compromise, release or
discharge of any receivable; and/or     (d)   generally take such action as it
may deem fit for the protection of any rights, remedies or security conferred
upon it by any of the Finance Documents.

23.   CHANGES TO THE LENDERS   23.1   Assignments and transfers by the Lenders  
    The consent of the Company is required for (i) an assignment or transfer by
an Original Lender (unless such transfer is to an Affiliate of such Lender)
resulting in more than two Lenders existing at any time under this Agreement and
(ii) an assignment or transfer by Burdale Financial Limited (unless such
transfer is to an Affiliate of Burdale Financial Limited) (such consent not to
be unreasonably withheld or delayed) provided that no such consent is required
following the occurrence of any Default which is continuing.   24.   CHANGES TO
THE OBLIGORS   24.1   Assignments and transfer by Obligors       No Obligor may
assign any of its rights or transfer any of its rights or obligations under the
Finance Documents.   24.2   Additional Borrowers       The Company may request
that any of its Subsidiaries becomes an Additional Borrower. That Subsidiary
shall become an Additional Borrower if:

  (a)   the Agent approves the addition of that Subsidiary;     (b)   the
Company delivers to the Agent a duly completed and executed Accession Letter and
Deed of Accession;     (c)   the Company confirms that no Default is continuing
or would occur as a result of that Subsidiary becoming an Additional Borrower;
and

50



--------------------------------------------------------------------------------



 



  (d)   the Agent has received with respect to the Additional Borrower,
documentation corresponding to that listed in paragraphs (A) and (B) of
Schedule 2 Part I (Initial Conditions precedent) in relation to that Additional
Borrower, together with the additional conditions listed in Schedule 2 Part II
(Additional Conditions Precedent for Lending in Relation to Stock in European
Jurisdictions) each in form and substance satisfactory to the Agent.

24.3   Acknowledgement and Authorisation by Obligors

  (a)   Without limiting the other provisions of this Clause 24, the Obligors
acknowledge that any Subsidiary which becomes an Additional Borrower will become
bound by, and entitled to the benefit of all provisions of this Agreement
applicable as between the Obligors themselves (including, without limitation,
Clause 7.3(d) (Order of Application)) and 10.3(b) (Revision of Order of
Application).     (b)   Each Obligor irrevocably authorises the Company to
execute any Letter of Accession and Deed of Accession on its behalf and without
further reference to it.

24.4   Additional Guarantors       The Company shall procure that each of its
Subsidiaries is a Guarantor. If any company becomes a Subsidiary after the date
of this Agreement, the Company shall procure that such Subsidiary becomes an
Additional Guarantor by delivering to the Agent:

  (a)   a duly completed and executed Accession Letter and Deed of Accession;
and     (b)   all of the corresponding documents and other evidence listed in
paragraphs (A) and (B) of Schedule 2 Part I (Initial Conditions precedent) in
relation to that Additional Guarantor each in form and substance satisfactory to
the Agent.

24.5   Repetition of Representations       Delivery of an Accession Letter
constitutes confirmation by the relevant Subsidiary that the representations and
warranties contained in Clause 19 (Representations and Warranties) are true and
correct in relation to it as at the date of delivery as if made by reference to
the facts and circumstances existing at the time of such delivery.   24.6  
Resignation of Obligors       If an Obligor which is a Dormant Company is
resigning in accordance with a consent given by the Agent in accordance with
either Clause 21.5(b) or Clause 22.6 (Insolvency Proceedings) of this Agreement
then such Obligor shall deliver a resignation letter substantially in the form
set out in Part 2 of Schedule 5. The resignation shall only be effective when
the Agent acknowledges receipt of a duly completed satisfactory resignation
letter.   25.   ROLE OF THE AGENT   25.1   Appointment of the Agent

  (a)   Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents.

51



--------------------------------------------------------------------------------



 



  (b)   Each other Finance Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

25.2   Duties of the Agent

  (a)   The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.
    (b)   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.     (c)   If the Agent receives
notice from a Party referring to this Agreement, describing a Default and
stating that the circumstance described is a Default, it shall promptly notify
the Finance Parties.     (d)   If the Agent is aware of the non-payment of any
principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arranger) under this Agreement it shall promptly
notify the other Finance Parties.     (e)   The Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

25.3   No fiduciary duties

  (a)   Nothing in this Agreement constitutes the Agent as a trustee or
fiduciary of any other person.     (b)   The Agent shall not be bound to account
to any Lender for any sum or the profit element of any sum received by it for
its own account.

25.4   Business with the Obligors/Borrowers       The Agent may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with the Obligors or any of its Affiliates.   25.5   Rights and
discretions of the Agent

  (a)   The Agent may rely on:

  (i)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and     (ii)   any statement made by a
director, authorised signatory or employee of any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify.

  (b)   The Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

  (i)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 22.1 (Non-payment));

52



--------------------------------------------------------------------------------



 



  (ii)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and     (iii)   any notice or request
made by the Company (other than a Utilisation Request or Selection Notice) is
made on behalf of and with the consent and knowledge of all the Obligors.

  (c)   The Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.     (d)   The Agent may act in
relation to the Finance Documents through its personnel and agents.     (e)  
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.     (f)   Notwithstanding any
other provision of any Finance Document to the contrary, the Agent is not
obliged to do or omit to do anything if it would or might in its reasonable
opinion constitute a breach of any law or regulation or a breach of a fiduciary
duty or duty of confidentiality.

25.6   Majority Lenders’ instructions

  (a)   Unless a contrary indication appears in a Finance Document, the Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Agent in accordance with any instructions given to it by the Majority Lenders
(or, if so instructed by the Majority Lenders, refrain from exercising any
right, power, authority or discretion vested in it as Agent) and (ii) not be
liable for any act (or omission) if it acts (or refrains from taking any action)
in accordance with an instruction of the Majority Lenders.     (b)   Unless a
contrary indication appears in a Finance Document, any instructions given by the
Majority Lenders will be binding on all the Finance Parties.     (c)   In the
absence of instructions from the Majority Lenders, (or, if appropriate, the
Lenders) the Agent may act (or refrain from taking action) as it considers to be
in the best interest of the Lenders.     (d)   The Agent is not authorised to
act on behalf of a Lender (without first obtaining that Lender’s consent) in any
legal or arbitration proceedings relating to any Finance Document.

25.7   Responsibility for documentation       The Agent:

  (a)   is not responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, or an Obligor or
any other person given in or in connection with any Finance Document; or

53



--------------------------------------------------------------------------------



 



  (b)   is not responsible for the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

25.8   Exclusion of liability

  (a)   Without limiting paragraph (b) below for any action taken by it under or
in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.     (b)   No Party (other than the Agent) may
take any proceedings against any officer, employee or agent of the Agent in
respect of any claim it might have against the Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the Agent may rely on
this Clause.     (c)   The Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent if the Agent has taken all necessary
steps as soon as reasonably practicable to comply with the regulations or
operating procedures of any recognised clearing or settlement system used by the
Agent for that purpose.     (d)   Nothing in this Agreement shall oblige the
Agent to carry out any “know your customer” or other checks in relation to any
person on behalf of any Lender and each Lender confirms to the Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agent.

25.9   Lenders’ indemnity to the Agent       Each Lender shall (in proportion to
its share of the Total Commitments or, if the Total Commitments are then zero,
to its share of the Total Commitments immediately prior to their reduction to
zero) indemnify the Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Agent (otherwise than by reason of the
Agent’s gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents (unless the Agent has been reimbursed by an Obligor pursuant
to a Finance Document).   25.10   Agent as Security Trustee

  (a)   The protections extended to the Agent pursuant to the foregoing
provisions of this Clause 25 shall apply to it equally (and with necessary
adaptations) in its capacity as Security Trustee pursuant to the Security
Documents.

54



--------------------------------------------------------------------------------



 



  (b)   The Agent in its capacity as Security Trustee or otherwise shall not be
responsible for any failure, omission or defect in perfecting the security
constituted or created pursuant to any Finance Document including, without
limitation, any failure to:

  (i)   register the same in accordance with the provision of any of the
documents of title of the relevant Obligor to any of the assets thereby charged;
and     (ii)   effect or procure registration of or otherwise protect the
security created by any Security Document under any registration laws in any
jurisdiction.

  (c)   The Agent in its capacity as Security Trustee or otherwise may accept
without enquiry such title as any Borrower may have to any of the assets charged
pursuant to any of the Security Documents.     (d)   The Agent in its capacity
as trustee or otherwise shall not be under any obligation to hold any title
deed, Finance Document or any other documents in connection with the property
charged by any Finance Document or any other security in its own possession or
take any steps to protect or preserve the same.

25.11   Resignation of the Agent

  (a)   The Agent may resign and appoint one of its Affiliates as successor by
giving notice to the other Finance Parties and the Company.     (b)  
Alternatively the Agent may resign by giving notice to the other Finance Parties
and the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent.     (c)   If the Majority Lenders have
not appointed a successor Agent in accordance with paragraph (b) above within
30 days after notice of resignation was given, the Agent (after consultation
with the Company) may appoint a successor Agent.     (d)   The retiring Agent
shall, at its own cost, make available to the successor Agent such documents and
records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.     (e)   The Agent’s resignation notice shall only take effect upon
the appointment of a successor.     (f)   Upon the appointment of a successor,
the retiring Agent shall be discharged from any further obligation in respect of
the Finance Documents but shall remain entitled to the benefit of this Clause
25. Its successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.     (g)   After consultation with the Company, the Majority
Lenders may, by notice to the Agent, require it to resign in accordance with
paragraph (b) above. In this event, the Agent shall resign in accordance with
paragraph (b) above.

55



--------------------------------------------------------------------------------



 



25.12   Confidentiality

  (a)   In acting as agent for the Finance Parties, the Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.     (b)   If information
is received by another division or department of the Agent, it may be treated as
confidential to that division or department and the Agent shall not be deemed to
have notice of it.

25.13   Relationship with the Lenders

  (a)   The Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.     (b)   Each Lender shall supply
the Agent with any information required by the Agent in order to calculate the
Mandatory Cost applicable to that Lender.

25.14   Credit appraisal by the Lenders       Without affecting the
responsibility of any Obligor for information supplied by it or on its behalf in
connection with any Finance Document, each Lender confirms to the Agent that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

  (a)   the financial condition, status and nature of each Obligor;     (b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;  
  (c)   whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and     (d)   the adequacy, accuracy and/or completeness of
information provided by the Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.



56



--------------------------------------------------------------------------------



 



26.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES       No provision of this
Agreement will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

27.   SHARING AMONG THE FINANCE PARTIES   27.1   Payments to Finance Parties    
  If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 28 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

  (a)   the Recovering Finance Party shall, within three Business Days, notify
details of the receipt or recovery, to the Agent;     (b)   the Agent shall
determine whether the receipt or recovery is in excess of the amount the
Recovering Finance Party would have been paid had the receipt or recovery been
received or made by the Agent and distributed in accordance with Clause 28
(Payment mechanics), without taking account of any Tax which would be imposed on
the Agent in relation to the receipt, recovery or distribution; and     (c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 7.3 (Order of Application).

27.2   Redistribution of payments

  (a)   The Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 7.3 (Order of Application).

27.3   Recovering Finance Party’s rights

  (a)   On a distribution by the Agent under Clause 27.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.     (b)   If and to the
extent that the Recovering Finance Party is not able to rely on its rights under
paragraph (a) above, the relevant Obligor shall be liable to the Recovering
Finance Party for a debt equal to the Sharing Payment which is immediately due
and payable.

57



--------------------------------------------------------------------------------



 



27.4   Reversal of redistribution       If any part of the Sharing Payment
received or recovered by a Recovering Finance Party becomes repayable and is
repaid by that Recovering Finance Party, then:

  (a)   each Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 27.2 (Redistribution of payments) shall, upon request
of the Agent, pay to the Agent for account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and     (b)   that Recovering
Finance Party’s rights of subrogation in respect of any reimbursement shall be
cancelled and the relevant Obligor will be liable to the reimbursing Finance
Party for the amount so reimbursed.

27.5   Exceptions

  (a)   This Clause 27 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.     (b)   A Recovering
Finance Party is not obliged to share with any other Lender any amount which the
Recovering Finance Party has received or recovered as a result of taking legal
or arbitration proceedings, if:

  (i)   it notified that other Finance Party of the legal or arbitration
proceedings; and     (ii)   the other Finance Party had an opportunity to
participate in those legal or arbitration proceedings but did not do so as soon
as reasonably practicable having received notice and did not take separate legal
or arbitration proceedings.

28.   PAYMENT MECHANICS   28.1   Payments to the Agent

  (a)   On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Agent (unless a contrary indication appears in a Finance
Document) for value on the due date at the time and in such funds specified by
the Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.     (b)   Payment shall be made to
such account with such bank as the Agent specifies.

58



--------------------------------------------------------------------------------



 



28.2   Distributions by the Agent       Each payment received by the Agent under
the Finance Documents for another Party shall, subject to Clause 28.3
(Distributions to an Obligor) and Clause 28.4 (Clawback) be made available by
the Agent as soon as practicable after receipt to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to such account as that Party may notify to the
Agent by not less than five Business Days’ notice.   28.3   Distributions to an
Obligor       The Agent may (with the consent of the Obligor or in accordance
with Clause 29 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.   28.4   Clawback

  28.4.1   Where a sum is to be paid to the Agent under the Finance Documents
for another Party, the Agent is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.  
  28.4.2   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

28.5   No set-off by Obligors       All payments to be made by an Obligor under
the Finance Documents shall be calculated and be made without (and free and
clear of any deduction for) set-off or counterclaim.   28.6   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).     (b)   During any
extension of the due date for payment of any principal or Unpaid Sum under this
Agreement interest is payable on the principal or Unpaid Sum at the rate payable
on the original due date.

28.7   Currency of account

  28.7.1   Subject to paragraphs (b) and (c) below, Sterling is the currency of
account and payment for any sum due from an Obligor under any Finance Document.
    28.7.2   Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred.     28.7.3  
Any amount expressed to be payable in a currency other than Sterling shall be
paid in that other currency.

59



--------------------------------------------------------------------------------



 



29.   SET-OFF       A Finance Party may set off any matured obligation due from
an Obligor under the Finance Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to that
Obligor, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.   30.   COMALA SYSTEM   30.1
  General

  (a)   The Company may access the System via the website at www.burdale.co.uk
or www.burdale.com (the “Website”) in accordance with these terms. The System is
the primary method by which the Company is to provide the Agent with the
information specified below and the Company may make Purchase Requests and Cash
Requests via the System.     (b)   The Company will notify all relevant
employees of these terms and will procure that the Company’s employees who use
the System comply fully with them. The expression Website Request means any Cash
Request (which is referred to on the System as an Advance Request) or Purchase
Request made via the System in accordance with these terms.     (c)   If
required by the Agent the Company agrees to provide an updated instruction
mandate covering all relevant employees specified in a client user form from
time to time to replace the telephone, facsimile and email indemnity or client
user form provided to the Agent as a condition precedent to the first
Utilisation of a Facility (a “TFE Indemnity” or “Client User Form” respectively
and each an “Instruction Mandate”).

30.2   Use of System

  (a)   The Client User Form must set out full details of the Company’s
employees who are authorised to access the System and the appropriate level of
access (including, without limitation, identifying those employees who are
authorised to make Website Requests). The Company will have provided the Agent
with an authorised account form as a condition precedent to the first
Utilisation of a Facility (an “Authorised Account Form”). The Authorised Account
Form must also set out the details of the bank accounts in the Company’s name
into which the proceeds of any Loan or Purchase Price pursuant to a Website
Request may be paid. All provisions of these terms in relation to bank accounts
are subject to the other terms of the Facility Agreement and the Debenture.    
(b)   The Company may not make any additions, modifications or deletions of any
account specified in an Authorised Account Form or in the Debenture other than
in accordance with the terms of the Debenture. All compliant additions,
modifications or deletions must be notified to the Agent by the completion of a
new Authorised Account Form and, if applicable, the Company must provide an
“Other Account” notice to the relevant account

60



--------------------------------------------------------------------------------



 



      bank in accordance with the Debenture. Any additions to the list of
authorised employees must be notified to the Agent either by the completion of a
new Client User Form or in writing signed by two directors who are specified as
authorised signatories of the Company in its Instruction Mandate.     (c)   The
Agent will provide such of the Company’s employees as the Company may authorise
pursuant to a Client User Form with their own individual username and password,
which will give them access to the System. The Company shall ensure that each of
the Company’s employees keeps the username and password which the Agent provides
to them confidential — they must not disclose them to anybody or allow any third
party (including each other) to access the Website using their username and
password. The Company’s employees may not use anyone else’s username or
password. The Agent will only permit access to the System by the use of an
allocated username and password.     (d)   The Company shall be responsible for
all transactions conducted and all Website Requests made using any usernames and
passwords provided to the Company’s employees (or any of them) until one
Business Day after the Business Day on which the Company or one of the Company’s
employees notify the Agent that a username and password should be de-activated
(whether as a result of an employee leaving the Company’s employment, the loss
of a username or password or otherwise), which the Company can do by sending an
e-mail to support@burdale.co.uk or telephoning the Agent at any time between 9
am and 5.30 pm on a Business Day on +44 20 7935 1115. In each case, any
communication must be by a person authorised to act on behalf of the Company in
accordance with its Instruction Mandate. In the event that a replacement
password is required for any authorised employee then the Agent shall allocate
such a replacement within 2 Business Days of the relevant request.     (e)   The
Company shall notify the Agent immediately if the Company becomes aware of any
security breach in relation to the use of the System including, without
limitation, in relation to the use of, access to, or loss of, any username or
password.     (f)   The Agent is entitled to assume that every person who
identifies him/herself by entering a username and password provided to one of
the Company’s employees is the employee to whom the unique username and password
have been assigned and all transactions where such a username and password has
been entered correctly will be regarded as valid and all Website Requests will
be regarded as having been fully authorised and approved by the Company. The
Company shall be bound by every Website Request made by any person entering a
username and password provided to one of the Company’s employees and the Agent
is entitled (but not bound) to take such steps in connection with any Website
Request as the Agent may in its sole discretion deem appropriate.

61



--------------------------------------------------------------------------------



 



  (g)   The Company shall indemnify the Finance Parties on demand against any
cost, loss or expense which the Finance Parties may incur as a result of the
Agent complying with any Website Request.     (h)   The Agent hereby notifies
the Company that internet communications are not secure unless the data being
sent is encrypted. The Agent does not accept any responsibility for the
unauthorised access to the System by a third party and/or the corruption of data
being sent by individuals to the Agent.

30.3   Information Delivery

  (a)   For such time as the System and the Website are in operation, the
information specified in Schedule 3 (Reporting and Financial Undertakings) shall
be provided via the System. If at any time the System or the Website are
unavailable or suspended, all of the information set out in Schedule 3
(Reporting and Financial Undertakings) shall be provided in physical form.

30.4   Website Requests

  (a)   Each request for a cash advance through the System shall be deemed to be
a Cash Request and each Borrower making such a Website Request shall be deemed
to have given the confirmation in the final paragraph of the form of Cash
Request set out in the Facility Agreement.     (b)   Notwithstanding the terms
of the Facility Agreement, each Borrower shall lodge a Purchase Request
(including a full listing of all invoices outstanding at the end of the previous
month) via the System or in physical form by no later than the fifth Business
Day of each month and at such other times as the Agent may from time to time
specify.

30.5   No Liability

  (a)   The Agent will use its reasonable endeavours to ensure that the System
and the Website are available at all times, and to ensure that the files
available for the Company to download from the Website are virus free, but do
not guarantee this. The Agent is also dependent on others for the provision of
the service offered to the Company through the System and, therefore, make no
guarantees regarding the provision or continuity of that service. It is a
condition of allowing the Company and the Company’s employees to access the
Website and the System that any liability on the Agent’s part is excluded in
respect of, or arising directly or indirectly out of (i) the Website not being
available at any time or (ii) any virus or similar codes or programmes or (iii)
any loss of data occasioned by the use of the System.     (b)   Nothing in these
terms shall apply to limit or restrict the Agent’s liability in respect of fraud
or for death or personal injury arising from the Agent’s negligence.     (c)  
Although the Agent has taken all reasonable care to ensure that the information
provided on the this Website is accurate, to the fullest extent permitted by law
it gives no warranties of any kind, express or implied, with regard to the
accuracy, timeliness or completeness of any such information.

62



--------------------------------------------------------------------------------



 



  (d)   The Agent will take reasonable care to ensure that the content of the
System is secure but it shall not be liable to the Company for any loss the
Company may suffer as a result of the breach of any of the security of the
System or the Website other than as a direct result of the gross negligence or
fraud of the Agent.

30.6   Data Protection

  (a)   The Agent hereby informs the Company that the Agent has specific duties
to comply with the Data Protection regime which is in force. This means that the
Agent, and any companies processing data on the Agent’s behalf, will only hold
and use information about the Company and the Company’s employees to allow the
Agent to provide the Company with the services under these terms and the
Facility Agreement and for our own internal, administrative processes (including
those of Bank of Ireland) or as required by law or any applicable regulator.    
(b)   Information the Agent holds may be transmitted through and held on servers
located overseas. In addition, an Affiliate of the Agent in the USA has access
to the information stored on the System which may result in the transfer of
information to the US for processing and storage. The Agent undertakes to put in
place appropriate technical and organisational security measures to safeguard
client information against unauthorised or unlawful processing and against
accidental loss or damage and to comply generally with the security obligations
under the seventh principle of the Data Protection Act 1998 where the Agent is
holding the Company’s information.     (c)   The Company will ensure that the
Company has obtained any necessary consent of any employee listed on a Client
User Form to use their data as set out above, including in relation to transfer
of their data to the US or other overseas jurisdictions. The Company will ensure
that any such employees are made aware of all the purposes for which the Agent
may use their data as set out above.

30.7   Copyright

  (a)   The entire content of the Website is subject to copyright with all
rights reserved. The Company may not download (all or in part), copy, transmit
or modify the Website without the Agent’s prior permission. However, the Company
may print out, save and/or export part or all of the content of the Website for
the Company’s own personal/internal use.     (b)   When the Company uploads
information onto the System the Company shall use best endeavours (including
without limitation, making proper use of current versions from time to time of
appropriate virus checking software) to minimise the risk of contamination of
the System by any computer virus.     (c)   Neither the Company nor any of the
Company’s employees will acquire any rights in the Website or the System.

63



--------------------------------------------------------------------------------



 



30.8   Suspension/Termination

  (a)   The Agent reserves the right to modify, suspend or discontinue,
temporarily or permanently, the System and/or the Website or any part of it
and/or the ability to make Website Requests, with or without notice, at any
time. The Company agrees that the Agent shall not be liable to the Company and
the Company will indemnify the Agent against a claim by any third party for any
such modification, suspension or discontinuance of the System or the Website
(including the ability to make Website Requests).     (b)   For such time as the
System is unavailable, suspended or discontinued by the Agent or in any other
way, the Company shall provide all information and deliver all Utilisation
Requests to the Agent in accordance with the terms of the Facility Agreement as
if these terms did not apply.

31.   NOTICES   31.1   Communications       Any communication, consent or other
approval to be made or given under or in connection with the Finance Documents
shall be made in writing, may be made by fax or letter and shall be deemed to
have been received as follows:

  (a)   if by way of fax, when received in legible form; or     (b)   if by way
of letter, when it has been left at the relevant address or two Business Days
after being deposited in the post postage prepaid in an envelope addressed to it
at that address.

31.2   Address       Any notice to be given to the Company or any Obligor shall
be given to the Company at the address or fax number of the Company set out on
the execution pages. Each Obligor irrevocably appoints the Company as its agent
for the purpose of receiving any such notice. Any notice to be given to the
Agent or a Lender shall be given to it at the address or fax number set out on
the execution pages. Any party may change these details by notice to the other
parties.   32.   MISCELLANEOUS PROVISIONS   32.1   Certificates and
Determinations       Any certification or determination by the Agent of a rate
or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.   32.2   Disclosure of
Information

  (a)   Each Lender may disclose to any person with whom it proposes to enter
into (or has entered into) any assignment, transfer, participation or other
arrangement (whether by way of delegation or otherwise) with respect to this
Agreement such information concerning the Obligors and the Facilities as it
thinks fit, and may advertise or publicise the transaction evidenced by this
Agreement to such extent and in such manner as it sees fit.

64



--------------------------------------------------------------------------------



 



  (b)   Each Lender may disclose to any of its Affiliates such information
concerning the Obligors as it may think fit.

32.3   Partial Invalidity       If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.   32.4   Delegation       Each Lender may at any time and from time to
time delegate to any of its Affiliates or to any other person the performance of
such of the Lenders rights, obligations and functions under the Finance
Documents as such Lender may see fit.   32.5   Amendments

  (a)   Subject to Clause 32.6 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Obligors and any such amendment or waiver will be binding on all Parties.    
(b)   The Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause.

32.6   Exceptions

  (a)   An amendment or waiver that has the effect of changing or which relates
to:

  (i)   the definition of “Majority Lenders” in Clause 1 (Definitions);     (ii)
  an extension to the date of payment of any amount under the Finance Documents;
    (iii)   a reduction in the Margin or a reduction in the amount of any
payment of principal, interest, fees or commission payable;     (iv)   an
increase in or an extension of any Commitment;     (v)   a change to the
Borrowers or Guarantors other than in accordance with Clause 24 (Changes to the
Obligors); or     (vi)   Clause 22 (Finance Parties’ rights and obligations),
Clause 23 (Changes to the Lenders) or this Clause 32,

      shall not be made without the prior consent of all the Lenders.     (b)  
An amendment or waiver which relates to the rights or obligations of the Agent
may not be effected without the consent of the Agent.

65



--------------------------------------------------------------------------------



 



33.   REMEDIES AND WAIVERS       No failure to exercise, nor any delay in
exercising, on the part of the Agent or any Lender, any right or remedy under
the Finance Documents shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in this
Agreement are cumulative and not exclusive of any rights or remedies provided by
law.   34.   COUNTERPARTS       Each Finance Document may be executed in any
number of counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.   35.   GOVERNING
LAW       This Agreement is governed by English law.   36.   ENFORCEMENT   36.1
  Jurisdiction of English courts

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).     (b)   The parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.     (c)   This Clause 36.1 is for the benefit of the
Agent and the Lenders only. As a result, the Agent and the Lenders shall not be
prevented from taking proceedings relating to a Dispute in any other courts with
jurisdiction. To the extent allowed by law, they may take concurrent proceedings
in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

66



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Original Obligors
Part I
The Original Borrowers

     
Name of Original Borrower
  Registration number (or equivalent, if any)
 
   
SALTON HOLDINGS LIMITED
  00114036
 
   
SALTON EUROPE LIMITED
  00073700

Part II
The Original Guarantors

     
Name of Original Guarantor
  Registration number (or equivalent, if any)
 
   
SALTON HOLDINGS LIMITED
  000114036
 
   
SALTON EUROPE LIMITED
  00073700
 
   
PIFCO LIMITED
  01713199
 
   
HEADSTART LIMITED
  01753485
 
   
OPTEC ELEMENTS LIMITED
  02920706
 
   
MOUNTAIN BREEZE LIMITED
  00539169
 
   
BEST PRODUCTS LIMITED
  00316436
 
   
RUSSELL HOBBS TOWER LIMITED
  00765557
 
   
HI-TECH INDUSTRIES LIMITED
  01749436
 
   
D.H. HADEN LIMITED
  00617666
 
   
CARMEN LIMITED
  00834782
 
   
PIFCO DISTRIBUTION LIMITED
  00194751
 
   
HI-TECH BATTERIES LIMITED
  02199387
 
   
ESALTONEUROPE LIMITED
  01936735

67



--------------------------------------------------------------------------------



 



SCHEDULE 2
PART I
Conditions precedent for initial utilisation

(A)   Corporate Documents   1.   A certified copy of the Constitutional
Documents of each Original Obligor.   2.   A certified copy of a resolution of
the board of directors of each Original Obligor approving the execution of the
Finance Documents and the taking of any action required or permitted pursuant
thereto.   3.   Written resolutions of those Obligors required to amend their
Constitutional Documents in order to remove any restrictions on the transfer of
shares.   4.   A certified copy of a resolution of the board of directors of
Salton Inc., in form and substance satisfactory to the Agent.   5.   A specimen
of the signature of each person authorised to give notices on behalf of each
Original Obligor.   6.   A certificate of each Original Obligor (signed by a
director) confirming that the execution and performance of this Agreement does
not cause any borrowing, guaranteeing or similar limit binding on any Original
Obligor to be exceeded.   7.   Satisfactory company and/or other searches
against each Original Obligor.   8.   Copies of passports, utility invoices or
other acceptable evidence of identification in relation to each director and
shareholder of each Borrower, together with such further information and
documentation as the Agent may require, in order to comply with anti-money
laundering legislation.   9.   Legal opinions from the following:

  (a)   Sonnenschein Nath & Rosenthal LLP in relation to matters of US Law,
including but not limited to, an opinion that states that the execution of this
Agreement and the terms hereof and of any other Finance Documents shall not
cause a breach of any of the provisions of the US Debt Documents; and     (b)  
Richards Butler, Hong Kong in relation to matters of Hong Kong law, including
but not limited to, opinions to trading terms and amendments to trading terms
and that licences are valid, binding and enforceable.

10.   Group Structure Chart

68



--------------------------------------------------------------------------------



 



(B)   Security And Other Documents   11.   The Finance Documents, duly executed
by the parties thereto together with such further documents as the Agent may
require in connection with the completion, registration, perfection or
enforceability thereof or of any security intended to be created thereby.   12.
  Any Fee Letters.   13.   Certified copies of (i) all notices of assignment and
other notices required to be given pursuant to the Debenture and (ii) all
acknowledgements required to be given with respect thereto, duly executed by the
recipient.   14.   A report or other evidence as to the insurances maintained by
each Obligor and their conformity to the terms of the Finance Documents
(including a letter in form and substance satisfactory to the Agent that the
broker for each policy has confirmed that within 20 Business Days the Agent will
be noted as mortgagee and loss payee on the following policies RKK270407 held
with Royal and Sun Alliance, NK/14465575 held with Allianz Cornhill Engineering
and 2002/5/000002493 held with CNA Maritime Insurance Company Limited).   15.  
All title documents to the Mortgaged Property, together with a report on title
acceptable to the Agent.   16.   An Environmental Report.   17.   A Property
Valuation.   18.   An IP Valuation.   19.   Such certificates of registration,
application forms and other documents (together with appropriate fees) as may be
necessary to complete and register the security created pursuant to the Finance
Documents.   20.   Such consents, waivers or other acknowledgments as the Agent
may require from any person (including landlords, financial institutions,
warehouse owners and others dealing with any Obligor) who may from time to time
have or claim any Security Interest over any asset of any Obligor.   21.   Share
certificates of SEL and its Subsidiaries (together with executed, blank transfer
forms) in respect of all shares and other securities charged to the Security
Trustee pursuant to the Debenture.   22.   Evidence that the Blocked Accounts
have been opened, together with copies of the completed mandates.   23.   Duly
executed Amendment Agreement between Salton Inc. and SEL dated on or about the
date hereof.   24.   Hong Kong Waiver and Amendment Letter.

69



--------------------------------------------------------------------------------



 



25.   A report prepared by the Company and addressed to the Agent dated on or
about the Date of this Agreement that sets out the details of all Goods in
transit at the date of first Utilisation and that attaches a copy of each bill
of lading available for such shipment.   26.   Details of the amounts standing
to the credit of each Charged Account as at the date on which such details are
delivered.   27.   Deeds of release in relation to:

  (i)   HSBC Invoice Finance; and     (ii)   HSBC Bank plc.

    Together in each case with duly executed forms 403(a).   28.   A telephone,
facsimile and e-mail indemnity executed by each Borrower.   29.   A duly
completed Purchase Request from each Borrower.   (C)   Availability Limit
Information   30.   Such information as the Agent may require in order to
determine, as at the date of this Agreement, (i) the amount of the Eligible
Receivables, (ii) the Net Stock Value and (iii) the Availability Limits pursuant
to Clause 6 (Restrictions applicable to individual Facilities) and (ii) the
Reserves.   31.   Such information as the Agent may require in order to identify
or determine (i) those Suppliers of Stock to the Obligors which supply on title
retention terms, (ii) those customers of the Obligors which acquire stock on
sale or return terms, (iii) which Stock is supplied by any Obligor otherwise
than as principal (whether as a consignee or otherwise) and (iv) the nature of
the payment terms which apply as between the Obligors and their customers.   32.
  Evidence that the total amount available for Utilisation (immediately
following the first Utilisation) will be not less than £7,500,000.

70



--------------------------------------------------------------------------------



 



Part II
Additional Conditions Precedent for Lending in Relation to Stock in European
Jurisdictions

1.   A legal opinion from local counsel in the jurisdiction of incorporation of
the European Sales Entity in which such Stock is located in form and substance
satisfactory to the Agent.   2.   Any amendment agreement deemed necessary by
the Agent in order to ensure that the relevant terms of trade of such European
Sales Entity are satisfactory to the Agent for the purposes of this Agreement.  
3.   Evidence satisfactory to the Agent that all credit terms relating to the
relevant European Sales Entity are on a basis satisfactory to the Agent.   4.  
Copies of any relevant licence for the operation of the business of the relevant
European Sales Entity together with any amendment or assignment or other
security as the Agent shall consider necessary for the purposes of this
Agreement.   5.   The relevant European Sales Entity shall deliver a duly
executed agreement to sell the relevant Stock to SEL (or such other entity as
the Agent may specify) together with any other necessary document required to
complete or perfect such sale (unless the Agent has received evidence that such
is not necessary).   6.   For each relevant European Sales Entity duly executed
acknowledgements from any warehouse in that jurisdiction confirming that it
shall only act upon the Agent’s instruction to release any Stock.



71



--------------------------------------------------------------------------------



 



SCHEDULE 3
Part I
Reporting And Financial Undertakings

(A)   REPORTING UNDERTAKINGS   1.   Immediate Reporting Requirements       Each
Obligor will furnish to the Agent full details of each of the following matters
as soon as such Obligor becomes aware thereof:

  (a)   (i) any material delay in such Obligor’s performance of its obligations
to an account debtor, (ii) any assertion by any account debtor of any right of
set-off, defence, counterclaim or similar right with respect to any Receivable,
(iii) any information coming to its attention which may be materially adverse to
the financial condition of any account debtor and (iv) any information coming to
its attention which might lead the Agent to consider any Receivables as no
longer constituting Eligible Receivables;     (b)   any return of only one
particular item of Stock by an account debtor where that one item of Stock is
faulty or defective and has a value in excess of £50,000 in one fiscal month.  
  (c)   any supplier who imposes retention of title clauses, other than any
mentioned in a list provided for the purposes of Clause 19.12 (Retention of
Title);     (d)   details of any litigation, arbitration or administrative
proceedings which are current, threatened or pending against any Obligor, and
which might, if adversely determined, have a Material Adverse Effect.     (e)  
any Quarantine Report as soon as it has been prepared.

2.   Daily Reporting Requirements

  (a)   On the date of any Utilisation each Obligor will furnish to the Agent
schedules of Receivables, collections and credits and Receivables which are (or
are alleged by the account debtor to be) subject to any restriction on
assignment or charge and in addition each Obligor shall use its reasonable
efforts to furnish to the Agent on a daily basis such schedules of Receivables,
collections and credits     (b)   Each Obligor will furnish to the Agent on a
daily basis a report detailing outstanding BACS payments where the total is in
excess of £100,000.

72



--------------------------------------------------------------------------------



 



3.   Weekly Reporting Requirements       Each Obligor shall furnish to the
Agent:

  (a)   on a weekly basis:

  (i)   a Purchase Request and details of any restriction on assignment or
charge in respect of Receivables;     (ii)   a report detailing all Goods in
transit and such report shall identify those Goods supported by bills of lading
within the control of the Company or its UK agent;     (iii)   a report of the
Personal Care Inventory; and

  (b)   from 1 October of each year until 31 March of the next succeeding year,
on a weekly basis the Company’s reserve and rebate accruals in a format
acceptable to the Agent in its discretion.     (c)   Monthly Reporting
Requirements

    Each Obligor will furnish to the Agent (in a format acceptable to the
Agent):

  (a)   within 15 days of the end of each fiscal month or at such other times
and with respect to such other periods as the Agent may require, a stock report
in the form from time to time required by the Agent;     (b)   within 15 days of
the end of each fiscal month or at such other times and with respect to such
other periods as the Agent may require, full details (in such form as the Agent
may from time to time require) of (i) all ageings of payables and Receivables
with dated invoices, (ii) all Stock by category, location and supplier and
(iii) a sales ledger control account and a reconciliation of the Blocked
Accounts;     (c)   as soon as the same become available, but in any event
within 30 days after the end of each fiscal month (and in each case in a format
acceptable to the Agent) full individual and consolidated accounts for that
period for itself and each Obligor, including Stock figures and valuations for
that fiscal month, a breakdown of the value and identity of preferential
creditors for that fiscal month and details of all input and output VAT;     (d)
  together with the accounts referred to in (c) above, a certificate from a
Director of the Company confirming that the Company was in compliance with the
financial undertakings in paragraph (B) of this Schedule as at the date to which
such accounts were made up.     (e)   upon its reasonable endeavours obtain
confirmation from Salton Hong Kong Limited that any sums paid to Salton Hong
Kong Limited have been paid to end suppliers for amounts owing by Salton Europe
Limited.

73



--------------------------------------------------------------------------------



 



  (d)   Annual Reporting Requirements

    The Company shall supply to the Agent:

  (a)   as soon as the same become available, but in any event within 120 days
after the end of each of its financial years:

  (i)   its audited financial statements (consolidated where appropriate) for
that financial year (other than in the case of the financial year ending 2005
where such accounts must be delivered prior to the end of April 2006); and    
(ii)   the audited financial statements of each Obligor for that financial year;

  (b)   together with the accounts referred to in (a) above, a certificate from
its auditors confirming that the Company was in compliance with the financial
undertakings in paragraph (B) of this Schedule as at the date to which such
accounts were made up;     (c)   on each of the dates falling at 12 monthly
intervals after the date of this Agreement

  a.   a Property Valuation;     b.   an IP Valuation.

provided that so long as no Default has occurred, updates only of the previous
Property Valuation or IP Valuation shall be undertaken. In respect of a Property
Valuation, this shall include a visit to each site by a valuer and market
research but shall not include any physical measurements of the relevant site
unless there have been material physical changes to the property or the site
itself since the last valuation or update which are likely to have a negative
impact on the value shown in the previous valuation or update.

  (e)   On Request and Other Reporting Requirements

Each Obligor will furnish to the Agent (in a format acceptable to the Agent)
upon the Agent’s request and in any event semi-annually to that effect:

  (a)   an appraisal of its Stock addressed to the Agent and in a form and
prepared by an appraiser acceptable to the Agent; and     (b)   such further
information regarding the financial condition, business, assets and operations
of any Obligor as the Agent may reasonably request.     (f)   Reporting
Requirements on Issue

Each Obligor will furnish to the Agent all documents dispatched by the Company
to its shareholders (or any class of them) or its creditors generally at the
same time as they are dispatched.

74



--------------------------------------------------------------------------------



 



  (g)   Provisions with respect to Stock, Receivables and Other Assets

  (a)   If any Stock is returned to an Obligor by an account debtor or is the
subject of a counterclaim the related Receivable will cease to be an Eligible
Receivable.     (b)   Each Obligor undertakes to maintain complete, accurate and
up to date debtor records (including transport documents evidencing that goods
have been despatched and payment is due), and to allow to the Agent access to
those records on request.     (c)   Each Obligor acknowledges that the Agent may
take such steps as it may deem appropriate to verify the ownership, condition or
any other matter relating to, any asset of such Obligor (whether by direct
enquiry with account debtors or otherwise howsoever).     (d)   Each Obligor
will (on one Business Day’s notice or, if an Event of Default is continuing
immediately upon request) afford to the Agent or its nominee complete access to
such Obligor’s premises during normal business hours for the purpose of
inspecting, verifying and auditing the books, records and assets of such
Obligor. Each Obligor will, on request, provide to the Agent or its nominee
copies or extracts from such book or records as it may require.

4.   Provisions with respect To Receivables       With respect to the collection
of Receivables, each Obligor undertakes with the Agent as follows:

  (a)   it will collect and hold the proceeds of such Receivables as agent and
trustee for the Agent and immediately pay all amounts so received into a Blocked
Account (but pending such payment will not commingle such amounts with any other
funds);     (b)   in complying with its obligations under (a) above, it will act
as agent for the Agent on an undisclosed basis (except to the extent to which
the Data Protection Act 1998 or any other legislation compels such Obligor to
disclose the Agent’s interest to the debtor concerned);     (c)   if any account
debtor makes a payment into any account which is not a Blocked Account, it will
immediately (i) transfer the relevant amounts to a Blocked Account and
(ii) direct the relevant account debtor to make future payments to a Blocked
Account;     (d)   the payments and collections described in (a) and (b) above
shall be carried out on a daily basis or (following a Default) at such other
intervals as the Agent may require;     (e)   to the extent to which the Agent
does not obtain title to any Purchased Receivable, it will hold such Receivable
on trust for the Agent and deal with it in accordance with the other provisions
of this paragraph 8;

75



--------------------------------------------------------------------------------



 



  (f)   it will not grant any credit, discount or similar allowance in respect
of any Receivable except in the ordinary course of business in accordance with
its normal policies or with the Agent’s consent; and     (g)   it will indemnify
the Agent on demand against any liability incurred to any bank or person
involved in the operation of a Blocked Account.

5.   Provisions with respect To Stock       With respect to its Stock, each
Obligor undertakes with the Agent as follows:

  (a)   it will at all times maintain perpetual stock records in the manner set
out in the Appraisal, which shall accurately itemise and describe (i) the kind,
type, quality and quantity of such Stock, (ii) the cost of such Stock and
(iii) the daily additions to/withdrawals from such Stock;     (b)   it will
conduct a physical count of such Stock ensuring each item is counted at least
once a year and (if an Event of Default is continuing) at such other times as
the Agent may require, and deliver to the Agent a report acceptable to it with
respect to such count;     (c)   it will (except for sales of Stock in the
ordinary course of business and movements of Stock previously approved by the
Agent in writing) not remove any Stock from property controlled by it or from a
public warehouse unless such removal is to and from property controlled by it;  
  (d)   it will produce, use, store and maintain its Stock with reasonable care
and in accordance with all insurance requirements necessary to ensure
continuance of insurance cover and to the best of its knowledge regulatory
requirements;     (e)   other than pursuant to the Argos Terms or the Amazon
Terms, it will not, without the Agent’s prior written consent, sell any Stock
exceeding £100,000 on sale or return or similar terms;     (f)   it will keep
the Stock in good and marketable condition and not (without the prior written
consent of the Agent) accept any consignment stock.

6.   Provisions with respect to Financial Statements and Audit

Each set of financial statements delivered by the Company pursuant the
provisions of this schedule shall be certified by a director of the relevant
company as fairly representing its financial condition as at the date as at
which those financial statements were drawn up. The Company shall procure that
all audited financial statements so delivered are (i) prepared by auditors who
are ranked amongst the top 10 firms of auditors as assessed by the Institute for
Chartered Accountants (ii) prepared in accordance with GAAP and using accounting
principles and policies which are consistently applied.

76



--------------------------------------------------------------------------------



 



7.   Definitions

“Eligible Receivables” means, at any time, any Receivables at such time which
are evidenced by an invoice rendered by a Borrower to account debtors save for
any Receivable which (in the opinion of the Agent):

  (a)   does not arise from the actual and bona fide sale and delivery of goods
or rendering of services in the ordinary course of the business of the relevant
Borrower;     (b)   remains fully or partly unpaid after its Maturity Date or
such longer period as may be agreed by the Agent;     (c)   is owing by a single
account debtor if Receivables representing 50% or more of the aggregate balance
owing by such account debtor to the Borrowers are not Eligible Receivables by
reason of the operation of paragraph (b) above;     (d)   is owed by a director,
officer, employee or Affiliate of any Obligor;     (e)   is the subject of an
(alleged) counterclaim or set off to the extent of such (alleged) counterclaim
or set off.     (f)   arises from or relates to a contract in respect of which
(i) performance has not been completed by the relevant Borrower, (ii) no invoice
has been rendered or (iii) the relevant Borrower is not entitled to effect an
assignment;     (g)   involves an account debtor which is the subject of any
winding up, administration or similar procedure indicative of insolvency;    
(h)   other than in respect of Receivables arising pursuant to the Argos Terms
or the Amazon Terms, involves an account debtor whose obligation to pay the
Receivable is in any respect conditional or subject to any right of return,
rejection or similar right;     (i)   is owed by an account debtor incorporated
or resident outside the United Kingdom and is not credit insured under
arrangements which are acceptable to the Agent in its complete discretion;    
(j)   is owed by an account debtor whose total indebtedness to the Obligors
exceeds any credit limit set by the Agent from time to time provided however
that the Borrowers may from time to time provide evidence from a reputable
credit insurer in relation to such account debtor showing that such credit
insurance would be available above the credit limit set by the Agent; and    
(k)   is affected by proceedings or actions which are threatened or pending
against the relevant account debtors and which may result in any material
adverse change in any such account debtor’s financial condition.

77



--------------------------------------------------------------------------------



 



    “Eligible Stock” means all Stock save for any Stock which, at any time and
in the opinion of the Agent:

  (a)   is obsolete, not in good condition or not currently usable or saleable
in each case using the methods applied in the Appraisal for any analysis;    
(b)   is slow-moving to the extent that such slow-moving Stock has a net value
in excess of £2,000,000;     (c)   is held at third party premises without
acceptable access arrangements for the Agent;     (d)   constitutes materials
over which the Security Trustee does not have a valid first ranking fixed or
floating charge under the Security Documents;     (e)   constitutes consumables
used in a Borrower’s business or constitutes packaging or shipping materials;  
  (f)   constitutes damaged or defective materials;     (g)   is held by a
Borrower as consignee for a third party;     (h)   is not the property of the
relevant Borrower by virtue of retention of title or Romalpa provisions in
favour of any person;     (i)   is spare parts or scrap;     (j)   is in transit
outside property which is owned and controlled by any Obligor which is a
warehouse approved by the Agent except in cases where they are (i) in transit
between such properties or warehouse and the aggregate value of such Stock does
not at any time exceed the sum of £100,000 or (ii) in transit to a an Obligor
and the Agent has direct access to all originals of the bills of lading or other
documents of title with respect to such Stock and has received all such other
documents as the Agent requires to perfect its security and to obtain possession
from any third party;     (k)   in the reasonable opinion of the Agent ought to
cease to be Eligible Stock as a consequence of any legal or regulatory change;
or     (k)   is located in a European Jurisdiction and where the conditions of
Schedule 2 Part II (Additional Conditions Precedent for Lending in Relation to
Stock in European Jurisdictions) have not been satisfied in relation to that
Stock and that location.

(B)   FINANCIAL UNDERTAKINGS

  1.1   The Company shall procure that:         The Fixed Charge Coverage Ratio
in respect of any fiscal monthly period from the Effective Date of the Second
Amendment and Restatement Agreement shall not be less than 1:1 and the first
such test shall be on [31 December 2007] (such test shall be at the end of each
fiscal month and based on the immediately preceding twelve months).

78



--------------------------------------------------------------------------------



 



      For the purposes of this Clause the following definitions shall apply:    
    “Add Backs” means:

  (a)   exceptional items of £826,000 for June 2006, £150,000 for July 2006 and
£40,000 for September 2006;     (b)   default interest of £35,000 for June 2006,
£34,000 for July 2006, £32,000 for August 2006 and £34,000 for September 2006;  
  (c)   the Amendment Fee;     (d)   default interest and incidental fees in the
nature of arrangement fees charged by the Agent on behalf of the Lenders under
this Agreement (including in association with amendments or waivers under this
Agreement);     (e)   professional or advisory fees charged by third parties
engaged by the Agent (whether on behalf of the Lenders or in its capacity as
Agent) in relation to the operation of the Facilities payable by the Company
under the terms of this Agreement;     (f)   any expenses incurred after 1
October 2006 properly described as exceptional in accordance with GAAP; and    
(g)   expenses ancillary to the completion of the Second Amendment and
Restatement Agreement agreed between the Agent and the Company.

    “Capex” means any expenditure or obligation arising out of the purchase of
equipment or other assets of the Group which shall be treated as fixed or
intangible in accordance with UK GAAP;       “EBITDA” means for any period the
total consolidated Group profit for that period:

  (a)   before talking into account all extraordinary profits and all
exceptional profits;     (b)   before deducting corporation tax;     (c)  
before taking into account interest accrued and other finance charges during
that period, whether or not paid, deferred or capitalised;     (d)   before any
amount attributable to amortisation of intangible assets and depreciation of
tangible assets; and     (e)   excluding any costs incurred in connection with
the Finance Documents.

    “Fixed Charge Coverage Ratio” means:

EBITDA + Fixed Charge - Capex + Add Backs
 
Fixed Charge + Interest

79



--------------------------------------------------------------------------------



 



      “Fixed Charge” to include:

  (a)   Lease payments;     (b)   scheduled term loan repayments;     (c)  
dividends;     (d)   (excluding Interest) any other scheduled or fixed
repayments not already taken into account in EBITDA.

      “Interest” means any cost for any indebtedness incurred by any member of
the Group.

1.2   If the Parties cannot agree whether an item should be added back to the
definition of Fixed Charge as an exceptional item, then the Agent may refer the
matter for final determination to an expert appointed by the President for the
time being of The Institute of Chartered Accountants in England & Wales in
accordance with the President’s Appointment Scheme. The Company shall indemnify
the Agent for all costs of the referral to such expert.

80



--------------------------------------------------------------------------------



 



PART I
ADDITIONAL REPORTING AND FINANCIAL UNDERTAKINGS FOR AN
ADDITIONAL OBLIGOR
REPORTING UNDERTAKINGS

1.   Daily Reporting Requirements       On the date of any Utilisation and in
any event at least once a week to the extent of any Additional Obligor is a
European Subsidiary, the Company or SEL will furnish to the Agent on a daily
basis copies of all e-mails or other correspondence from the relevant European
Subsidiary or requests for the release of any Stock to that European Subsidiary.
  2.   Monthly Reporting Requirements       If a European Subsidiary becomes an
Additional Borrower the relevant Obligor shall use all reasonable endeavours to
furnish to the Agent at the end of each fiscal month a report that details the
levels of creditors owed by Salton Hong Kong Limited for goods supplied to the
relevant European Subsidiary.

81



--------------------------------------------------------------------------------



 



SCHEDULE 4
PART 1
Forms of Request
Part I — Form of Purchase Request
[On letterhead of relevant Borrower]

     
Date:
  l
 
   
To:
  Burdale Financial Limited
 
  (as Agent)
 
  53 Queen Anne Street
 
  LONDON W1G 9HP
 
   
Attention:
  Finance Director

Dear Sirs,
Facility Agreement dated [               ] December 2005 and made between Salton
Holdings Limited, Salton Europe Limited, the Original Borrowers, the Original
Guarantors and Burdale Financial Limited as agent and security trustee (the
“Agent” and “Security Trustee”) (the “Facility Agreement”).
We refer to the Facility Agreement, terms defined in which have the same meaning
when used in this Purchase Request.

1.   [We hereby offer to sell to the Agent all our present and future
Receivables (during the continuance of the Facility Agreement) subject to the
terms of the Facility Agreement (including in relation to the calculation of the
Purchase Price). This offer shall be regarded as a single composite offer which
may be accepted or rejected in its entirety but not in part only. Your
acceptance of this offer shall be demonstrated in the manner set out in Clause
7.1 (Sale of Receivables) of the Facility Agreement]. [NB — PARAGRAPH TO BE
INSERTED IN FIRST PURCHASE REQUEST ONLY].   2.   We wish to confirm our sale to
the Lender, pursuant to the terms of our first Purchase Request, of the
Receivables numbered l amounting to £l details of which are set out in the
attached Schedule, initialled on each page for the purposes of identification.

82



--------------------------------------------------------------------------------



 



3.   We hold the invoices strictly to your order and agree to supply it, or a
copy (certified by an officer of the relevant Borrower or otherwise as the Agent
may from time to time approve) together with certified copies of relevant
shipping documents in respect of such Receivables, and a copy of our irrevocable
instructions to the account debtor to pay the full invoice amount of the
relevant Receivable (without deduction, withholding or set off) on the Maturity
Date to a Blocked Account, forthwith upon your request.   4.   We further
confirm that the relevant Receivables referred to in this letter are readily
identifiable from our books.

We confirm that no Default has occurred and is continuing or would result from
the Lender purchasing the Receivables offered, no Availability Limit will be
breached as a result of the Lender purchasing the Receivables offered and all
the representations and warranties in Clause 19 (Representations and Warranties)
of the Facility Agreement which are to be made or repeated as at the date of
this Purchase Request are true and correct.
Yours faithfully
for and on behalf of
[Borrower]
SCHEDULE
 

Invoice No   Account Debtor   Invoice Date

83



--------------------------------------------------------------------------------



 



PART II — Form of Cash Request
[On letterhead of relevant Borrower]

     
Date:
  l
 
   
To:
  Burdale Financial Limited
 
  (as Agent)
 
  53 Queen Anne Street
 
  LONDON W1G 9HP
 
   
Attention:
  Finance Director

Dear Sirs,
Facility Agreement dated [               ] December 2005 and made between Salton
Holdings Limited, Salton Europe Limited, the Original Borrowers, the Original
Guarantors and Burdale Financial Limited as agent and security trustee (the
“Agent” and “Security Trustee”) (the “Facility Agreement”).
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this Cash Request.
Pursuant to the terms of the Facility Agreement, we wish you to pay to us the
sum of £l ([WRITE AMOUNT IN WORDS ALSO]) as follows:

             
(a)
  Utilisation Date:   l    
 
            (b)   Payment Instructions:   Please credit the following account:
 
           
 
      Account Name:   l
 
      Bank:   l Bank plc
 
      Branch:   l Branch
 
      Account No:   l
 
      Sort Code:   ll-ll-ll

We confirm that no Default has occurred and remains outstanding or would result
from the requested Utilisation being made, no Availability Limit would be
breached by the making of the requested Utilisation and that all the
representations and warranties in Clause 19 of the Facility Agreement
(Representations and Warranties) which are to be made or repeated as at the date
of this Cash Request are true and correct.
Yours faithfully
for and on behalf of
[Borrower]

84



--------------------------------------------------------------------------------



 



PART III — Form of L/C Request
[On letterhead of relevant Borrower]

     
Date:
  l
 
   
To:
  Burdale Financial Limited
 
  (as Agent)
 
  53 Queen Anne Street
 
  LONDON W1G 9HP
 
   
Attention:
  Finance Director

Dear Sirs,
Facility Agreement dated [               ] December 2005 and made between Salton
Holdings Limited, Salton Europe Limited, the Original Borrowers, the Original
Guarantors and Burdale Financial Limited as agent and security trustee (the
“Agent” and “Security Trustee”) (the “Facility Agreement”).
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this L/C Request.
We wish to have [state type of L/C] opened for our account under the Facility
Agreement as follows:

         
(a)
  Issue Date:   l
 
       
(b)
  Expiry Date:   l
 
       
(c)
  Requested Amount:   l
 
       
(d)
  Beneficiary:   l
 
       
(e)
  Beneficiary’s bank account:   l
 
       
(f)
  Concerning:   [Reference the agreement under which the liability arises,
describe its nature and quantify it]

We confirm that no Default has occurred and is continuing or would result from
the requested Utilisation, no Availability Limit will be breached as a result of
the requested Utilisation and all the representations and warranties in Clause
19 (Representations and Warranties) of the Facility
Agreement which are to be made or repeated as at the date of this L/C Request
are true and correct.
Yours faithfully
for and on behalf of
[Borrower]

85



--------------------------------------------------------------------------------



 



PART IV — Form of Forex Request
[On letterhead of relevant Facility Company]

     
Date:
  l
 
   
To:
  Burdale Financial Limited
 
  (as Agent)
 
  53 Queen Anne Street
 
  LONDON W1G 9HP
 
   
Attention:
  Finance Director

Dear Sirs,
Facility Agreement dated [               ] December 2005 and made between Salton
Holdings Limited, Salton Europe Limited, the Original Borrowers, the Original
Guarantors and Burdale Financial Limited as agent and security trustee (the
“Agent” and “Security Trustee”) (the “Facility Agreement”).
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this Forex Request.
We wish you to make available a Utilisation pursuant to the Revolving Credit
Facility by executing a contract for the [sale/purchase] of Foreign Currency:

         
(a)
  Spot/forward (Date):   l
 
       
(b)
  Foreign Currency:   l
 
       
(c)
  Amount:   l

We confirm that no Default has occurred and is continuing or would result from
the requested Utilisation, no Availability Limit will be breached as a result of
the requested Utilisation and that all the representations and warranties in
Clause 19 (Representations and Warranties) of the Facility Agreement which are
to be made or repeated as at the date of this Forex Request are true and
correct.
Yours faithfully
for and on behalf of
[Borrower]

86



--------------------------------------------------------------------------------



 



PART V — Form of Term Loan Request
[On letterhead of Company/l]

     
Date:
  l
 
   
To:
  Burdale Financial Limited
 
  (as Agent)
 
  53 Queen Anne Street
 
  LONDON W1G 9HP
 
   
Attention:
  Finance Director

Dear Sirs,
Facility Agreement dated [               ] December 2005 and made between Salton
Holdings Limited, Salton Europe Limited, the Original Borrowers, the Original
Guarantors and Burdale Financial Limited as agent and security trustee (the
“Agent” and “Security Trustee”) (the “Facility Agreement”).
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this Request.
We wish to draw the [IP Loan] [and the] [Property Loan] as follows:

             
(a)
  Amount:   IP Loan   £l ([AMOUNT IN WORDS])
 
      Property Loan   £l ([AMOUNT IN WORDS])
 
           
(b)
  Utilisation Date:   IP Loan   l
 
      Property Loan   l
 
            (c)   Payment Instructions:   [In each case, please][Please] credit
the following account:
 
           
 
      Account Name:   l
 
      Bank:   l Bank plc
 
      Branch:   l Branch
 
      Account No:   l
 
      Sort Code:   ll-ll-ll

We confirm that no Default has occurred and remains outstanding or would result
from the requested Utilisation being made, no Availability Limit will be
breached by the making of the requested Utilisation and that all the
representations and warranties in Clause 19 (Representations and Warranties) of
the Facility Agreement which are to be made or repeated as at the date of this
Term Loan Request are true and correct.
Yours faithfully
for and on behalf of
[the Company/l]

87



--------------------------------------------------------------------------------



 



SCHEDULE 5
Part 1
Form of Accession Letter

     
To:
  Burdale Financial Limited as Agent
 
   
From:
  [Subsidiary]
 
   
and
  [Company] (acting on behalf of itself and the other Obligors listed below).

Dated:
Dear Sirs
[Company] [List of other Obligors] (together the “Obligors”) — [               ]
Facility Agreement
dated [               ] (the “Agreement”)

1.   We refer to the Agreement. This is an Accession Letter. Terms defined in
the Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.   2.   [Subsidiary] agrees to become
an Additional [Borrower]/[Guarantor] and to be bound by the terms of the
Agreement as an Additional [Borrower]/[Guarantor] pursuant to Clause [24.2
(Additional Borrowers)]/[Clause 24.3 (Additional Guarantors)] of the Agreement
as if it had been an Original Borrower and/or an Original Guarantor (as the case
may be). [Subsidiary] is a company duly incorporated under the laws of [name of
relevant jurisdiction].   3.   [Subsidiary’s] administrative details are as
follows:       Address:       Fax No:       Attention:   4.   [Subsidiary]
acknowledges the effect of Clause 7.3(d) (Order of Application), clause
(Application from Blocked Accounts) and Clause 10.3(b) (Revision of Order of
Application) of the Agreement.   5.   The Company confirms that no Default has
occurred or will occur as a result of the execution of this Accession Letter.  
6.   The Company executes this Accession Letter on its own behalf and on behalf
of all the other Obligors.   7.   This Accession Letter is governed by English
law.

         
EXECUTED as a DEED by [COMPANY]
    )  
On behalf of itself and the other Obligors
       
referred to above.
    )  
 
       
EXECUTED as a DEED by [SUBSIDIARY]
    )  
 
    )  

88



--------------------------------------------------------------------------------



 



SCHEDULE 5
Part 2
Form of Resignation Letter

     
To:
  Burdale Financial Limited as Agent
 
   
From:
  [Subsidiary]
 
   
and
  [Company] (acting on behalf of itself and the other Obligors listed below).

Dated:
Dear Sirs
[Company] [List of other Obligors] (together the “Obligors”) — [               ]
Facility Agreement
dated [               ] (the “Agreement”)

1.   We refer to the Agreement. This is a resignation letter. Terms defined in
the Agreement have the same meaning in this resignation letter unless given a
different meaning in this resignation letter.   2.   [Subsidiary] agrees to
resign as a [Borrower]/[Guarantor] (the “Resigning Obligor”).   3.  
[Subsidiary’s] administrative details are as follows:       Address:       Fax
No:       Attention:   4.   The Company confirms that no Default has occurred or
will occur as a result of the execution of this resignation letter.   5.   Each
Obligor other than the Resigning Obligor hereby confirms that its obligations
under the Finance Documents, including its guarantee as set out in Clause 18
(Guarantee and Indemnity) are not discharged or otherwise affected by the
resignation of the Resigning Obligor.   6.   This resignation letter is a
Finance Document.   7.   This resignation letter is governed by and shall be
construed in accordance with English law.

EXECUTED as a DEED by [RESIGNING OBLIGOR] )
EXECUTED as a DEED by [EACH OBLIGOR OTHER THAN THE RESIGNING OBLOIGOR] )
Acknowledged by
Burdale Financial Limited as Agent

89



--------------------------------------------------------------------------------



 



EXECUTION PAGES

                 
THE COMPANY
               
 
               
SIGNED for and on behalf of
    )          
SALTON HOLDINGS LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )          
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
THE ORIGINAL BORROWERS
               
 
               
SIGNED for and on behalf of
    )          
 
               
SALTON HOLDINGS LIMITED
    )          
 
               
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
               
 
               
SALTON EUROPE LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  

 



--------------------------------------------------------------------------------



 



                 
THE ORIGINAL GUARANTORS
               
 
               
SIGNED for and on behalf of
    )          
SALTON HOLDINGS LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )          
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
SALTON EUROPE LIMITED
    )       .  
Address: Failsworth, Manchester M35 0HS
    )          
Fax No: 0161 682 1708
    )       .  
Attention: The Company Secretary
    )          
 
               
SIGNED for and on behalf of
    )          
PIFCO LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
HEADSTART LIMITED
    )       .  
Address: Failsworth, Manchester M35 0HS
    )          
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
OPTEC ELEMENTS LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
MOUNTAIN BREEZE LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
BEST PRODUCTS LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  

 



--------------------------------------------------------------------------------



 



                 
 
               
SIGNED for and on behalf of
    )          
RUSSELL HOBBS TOWER LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
HI-TECH INDUSTRIES LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
D.H. HADEN LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
CARMEN LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
PIFCO DISTRIBUTION LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
HI-TECH BATTERIES LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  
 
               
SIGNED for and on behalf of
    )          
ESALTONEUROPE LIMITED
    )          
Address: Failsworth, Manchester M35 0HS
    )       .  
Fax No: 0161 682 1708
    )          
Attention: The Company Secretary
    )       .  

 



--------------------------------------------------------------------------------



 



                 
 
               
THE AGENT
               
 
               
SIGNED for and on behalf of
    )          
BURDALE FINANCIAL LIMITED
    )          
Address: 53 Queen Anne Street,
London W1G 9HP
    )          
Fax No: 020 7935 5445
    )          
Attention: Mr N Clark, Finance Director
    )          
 
               
THE SECURITY TRUSTEE
               
 
               
SIGNED for and on behalf of
    )          
BURDALE FINANCIAL LIMITED
    )          
Address: 53 Queen Anne Street,
London W1G 9HP
    )          
Fax No: 020 7935 5445
    )          
Attention: Mr N Clark, Finance Director
    )          
 
               
THE ORIGINAL LENDERS
               
 
               
SIGNED for and on behalf of
    )          
BURDALE FINANCIAL LIMITED
    )       .  
Address: 53 Queen Anne Street,
London W1G 9HP
    )          
Fax No: 020 7935 5445
    )       .  
Attention: Mr N Clark, Finance Director
    )          
Commitment : £ [                ]
               

 



--------------------------------------------------------------------------------



 



                 
THE ORIGINAL LENDERS
               
 
               
SIGNED for and on behalf of
    )          
WACHOVIA BANK, NATIONAL ASSOCIATION
    )          
Address:1133 Avenue of the Americas, New York,
    )          
New York 10036
    )          
Fax No: +212 545 4283
               
 
               
Attention: Portfolio Manager
               
 
               
Commitment: £[               ]
               

 